

VOTING AND EXCHANGE TRUST AGREEMENT
 
THIS VOTING AND EXCHANGE TRUST AGREEMENT is entered into as of July 6, 2009, by
and between JAG Media Holdings, Inc., a corporation incorporated under the laws
of the State of Nevada ("JAG"), CardioGenics ExchangeCo Inc., an Ontario
corporation ("ExchangeCo"), and WeirFoulds LLP, an Ontario limited liability
partnership ("Trustee").
 
WHEREAS, pursuant to a share purchase agreement dated effective as of May 22,
2009 by and between JAG, ExchangeCo, CardioGenics Inc. ("CardioGenics") and
Yahia Gawad (such agreement as it may be amended or restated is hereinafter
referred to as the "Share Purchase Agreement"), the parties agreed that on or
prior to the Effective Date (as defined in the Share Purchase Agreement), JAG
and ExchangeCo would execute and deliver a Voting and Exchange Trust Agreement,
a Support Agreement and such other terms and conditions as may be agreed to by
the parties to the Share Purchase Agreement acting reasonably.
 
AND WHEREAS, pursuant to the Share Purchase Agreement, each issued and
outstanding common share of CardioGenics, excluding 161,269 common shares of
CardioGenics owned by a minority shareholder (a "CardioGenics Common Share")
will be exchanged for the applicable number shares of JAG Common Stock or, at
the option of the CardioGenics shareholders,  exchangeable shares of ExchangeCo
in accordance with the terms of the Share Purchase Agreement (the "Exchangeable
Shares");
 
AND WHEREAS, on or prior to the Effective Date, the Articles of Incorporation of
ExchangeCo shall be amended to set forth the rights, privileges, restrictions
and conditions attaching to the Exchangeable Shares (collectively, the
"Exchangeable Share Provisions"), and a copy of the amendment to be filed with
respect to such Articles of Incorporation is attached hereto as Exhibit A;
 
AND WHEREAS, JAG is to provide voting rights in JAG to each holder (other than
JAG and its Subsidiaries) from time to time of Exchangeable Shares, such voting
rights per Exchangeable Share to be equivalent to the voting rights per share of
JAG Common Stock;
 
AND WHEREAS, JAG is to grant to and in favor of the holders (other than JAG and
its subsidiaries) from time to time of Exchangeable Shares the right, in the
circumstances set forth herein, to require JAG to purchase from each such holder
all or any part of the Exchangeable Shares held by the holder;
 
AND WHEREAS, the parties desire to make appropriate provision and to establish a
procedure whereby voting rights in JAG shall be exercisable by holders (other
than JAG and its subsidiaries) from time to time of Exchangeable Shares by and
through the Trustee, which will hold legal title to and a share certificate in
respect of one (1) share of JAG Series 1 Preferred Stock (the "JAG Special
Voting Stock") to which voting rights attach for the benefit of such holders of
Exchangeable Shares, which series of preferred stock shall be created on, or
prior to, the Effective Date, and the rights, privileges, restrictions and
conditions with respect to the JAG Special Voting Stock are set forth in Exhibit
B attached hereto;

 
 

--------------------------------------------------------------------------------

 
 
- 2 -
 
AND WHEREAS, the rights to require JAG or, at the option of JAG, JAG Holdco, to
purchase Exchangeable Shares from the holders thereof (other than JAG and its
subsidiaries) shall be exercisable by such holders from time to time of
Exchangeable Shares by and through the Trustee, which will hold legal title to
such rights for the benefit of such holders;
 
AND WHEREAS, these recitals and any statements of fact in this agreement are
made by JAG and ExchangeCo and not by the Trustee;
 
NOW THEREFORE, in consideration of the respective covenants and agreements
provided in this agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
1.1 
Definitions

 
In this agreement, the following terms shall have the following meanings:
 
"Act" has the meaning in the recitals hereto;
 
"Aggregate Equivalent Vote Amount" means, with respect to any matter,
proposition or question on which holders of JAG Common Stock are entitled to
vote, consent or otherwise act, the product of (i) the number of shares of
Exchangeable Shares issued and outstanding and held by Holders multiplied by
(ii) the Equivalent Vote Amount.
 
"Arrangement" has the meaning provided in the recitals hereto.
 
"Automatic Exchange Rights" means the benefit of the obligation of JAG to effect
the automatic exchange of shares of JAG Common Stock for Exchangeable Shares
pursuant to Section 5.12 hereof.
 
"Board of Directors" means the Board of Directors of ExchangeCo.
 
"Business Day" has the meaning provided in the Exchangeable Share Provisions.
 
"CardioGenics" has the meaning in the recitals hereto.
 
"Equivalent Vote Amount" means, with respect any matter, proposition or question
on which holders of JAG Common Stock are entitled to vote, consent or otherwise
act, the number of votes to which a holder of one share of JAG Common Stock is
entitled with respect to such matter, proposition or question.
 
"ExchangeCo" has the meaning in the recitals hereto.
 
"Exchange Put Right" has the meaning provided in the Exchangeable Share
Provisions.
 
"Exchange Right" has the meaning provided in Section 5.1(b) hereof.

 
 

--------------------------------------------------------------------------------

 
 
- 3 -
 
"Exchangeable Share Consideration" has the meaning provided in the Exchangeable
Share Provisions.
 
"Exchangeable Share Price" has the meaning provided in the Exchangeable Share
Provisions.
 
"Exchangeable Share Provisions" has the meaning provided in the recitals hereto.
 
"Exchangeable Shares" has the meaning provided in the recitals hereto.
 
"Holder Votes" has the meaning provided in Section 4.2 hereof.
 
"Holders" means the registered holders from time to time of Exchangeable Shares,
other than JAG and its Subsidiaries.
 
"Insolvency Event" means the institution by ExchangeCo of any proceeding to be
adjudicated a bankrupt or insolvent or to be dissolved or wound-up, or the
consent of ExchangeCo to the institution of bankruptcy, insolvency, dissolution
or winding-up proceedings against it, or the filing of a petition, answer or
consent seeking dissolution or winding-up under any bankruptcy, insolvency or
analogous laws, including without limitation the Companies Creditors Arrangement
Act (Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by
ExchangeCo to contest in good faith any such proceedings commenced in respect of
ExchangeCo within 15 days of becoming aware thereof, or if so contested the
adjudication that ExchangeCo is bankrupt or insolvent or is to be dissolved or
wound-up, or the consent by ExchangeCo to the filing of any such petition or to
the appointment of a receiver, or the making by ExchangeCo of a general
assignment for the benefit of creditors, or the admission in writing by
ExchangeCo of its inability to pay its debts generally as they become due, or
ExchangeCo's not being permitted, pursuant to liquidity or solvency requirements
of applicable law, to redeem any Retracted Shares pursuant to Section 6.5 of the
Exchangeable Share Provisions.
 
"JAG" has the meaning in the recitals hereto.
 
"JAG Common Stock" has the meaning provided in the Exchangeable Share
Provisions.
 
"JAG Consent" has the meaning provided in Section 4.2 hereof.
 
"JAG Holdco" means a subsidiary of JAG (other than ExchangeCo) established by
JAG for the purpose of purchasing Exchangeable Shares and delivering JAG Common
Stock as provided for in this Agreement, the Exchangeable Share Provisions or
the Support Agreement.
 
"JAG Meeting" has the meaning provided in Section 4.2 hereof.
 
"JAG Special Voting Stock" has the meaning provided in the recitals hereto.
 
"JAG Stock Options" means the outstanding (and committed to be issued) options
entitling the holders to acquire upon exercise thereof up to 2,750,000 shares of
JAG Common Stock in the aggregate.
 
"Liquidation Call Right" has the meaning provided in the Exchangeable Share
Provisions.

 
 

--------------------------------------------------------------------------------

 
 
- 4 -
 
"Liquidation Event" has the meaning provided in subsection 5.12(b) hereof.
 
"Liquidation Event Effective Time" has the meaning provided in subsection
5.12(c) hereof.
 
"List" has the meaning provided in Section 4.6 hereof.
 
"Officer's Certificate" means, with respect to JAG or ExchangeCo, as the case
may be, a certificate signed by any one of the Chairman of the Board, the
Vice-Chairman of the Board (if there be one), the President or any
Vice-President of JAG or ExchangeCo, as the case may be.
 
"Person" includes an individual, body corporate, partnership, company,
unincorporated syndicate or organization, trust, trustee, executor,
administrator and other legal representative.
 
"Plan of Arrangement" has the meaning provided in the Exchangeable Share
Provisions.
 
"Redemption Call Right" has the meaning provided in the Exchangeable Share
Provisions.
 
"Retracted Shares" has the meaning provided in Section 5.7 hereof.
 
"Retraction Call Right" has the meaning provided in the Exchangeable Share
Provisions.
 
"Share Purchase Agreement" has the meaning in the recitals hereto.
 
"Successor" has the meaning provided in subsection 11.1 (a) hereof.
 
"Support Agreement" means that certain support agreement made as of even date
hereof by and between JAG and ExchangeCo.
 
"Trust" means the trust created by this agreement.
 
"Trust Estate" means the Voting Share, any other securities, the Exchange Put
Right, the Exchange Right, the Automatic Exchange Rights and any money or other
property which may be held by the Trustee from time to time pursuant to this
agreement.
 
"Trustee" means WeirFoulds LLP and, subject to the provisions of Article 10
hereof, includes any successor trustee or permitted assigns.
 
"Voting Rights" means the voting rights attached to the Voting Share.
 
"Voting Share" means the one share of JAG Special Voting Stock, U.S. $0.01 par
value, issued by JAG to and deposited with the Trustee, which entitles the
holder of record to a number of votes at meetings of holders of JAG Common Stock
equal to the Aggregate Equivalent Vote Amount.
 
1.2 
Interpretation Not Affected by Headings, Etc.

 
The division of this agreement into articles, sections and paragraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this agreement.

 
 

--------------------------------------------------------------------------------

 
 
- 5 -
 
1.3 
Number, Gender, Etc.

 
Words importing the singular number only shall include the plural and vice
versa. Words importing the use of any gender shall include all genders.
 
1.4 
Date for Any Action

 
If any date on which any action is required to be taken under this agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.
 
1.5 
Payments

 
All payments to be made hereunder will be made without interest and less any tax
required by Canadian law to be deducted or withheld.
 
ARTICLE II
PURPOSE OF AGREEMENT
 
The purpose of this agreement is to create the Trust for the benefit of the
Holders, as herein provided. The Trustee will hold the Voting Share in order to
enable the Trustee to exercise the Voting Rights and will hold the Exchange Put
Right, the Exchange Right and the Automatic Exchange Rights in order to enable
the Trustee to exercise such rights, in each case as trustee for and on behalf
of the Holders as provided in this agreement.
 
ARTICLE III
VOTING SHARE
 
3.1 
Issuance and Ownership of the Voting Share

 
On the Effective Date, JAG will issue to and deposit with the Trustee the Voting
Share to be hereafter held of record by the Trustee as trustee for and on behalf
of, and for the use and benefit of, the Holders and in accordance with the
provisions of this agreement. JAG hereby acknowledges receipt from the Trustee
as trustee for and on behalf of the Holders of good and valuable consideration
(and the adequacy thereof) for the issuance of the Voting Share by JAG to the
Trustee. During the term of the Trust and subject to the terms and conditions of
this agreement, the Trustee shall possess and be vested with full legal
ownership of the Voting Share and shall be entitled to exercise all of the
rights and powers of an owner with respect to the Voting Share, provided that
the Trustee shall:
 
 
(a)
hold the Voting Share and the legal title thereto as trustee solely for the use
and benefit of the Holders in accordance with the provisions of this agreement;
and

 
 
(b)
except as specifically authorized by this agreement, have no power or authority
to sell, transfer, vote or otherwise deal in or with the Voting Share, and the
Voting Share shall not be used or disposed of by the Trustee for any purpose
other than the purposes for which this Trust is created pursuant to this
agreement.


 
 

--------------------------------------------------------------------------------

 
 
- 6 -
 
3.2 
Legended Share Certificates

 
ExchangeCo will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Holders of their right to instruct the
Trustee with respect to the exercise of the Voting Rights with respect to the
Exchangeable Shares held by a Holder.
 
3.3 
Safe Keeping of Certificate

 
The certificate representing the Voting Share shall at all times be held in safe
keeping by the Trustee or its agent.
 
3.4 
Holders' Benefit

 
For greater certainty, the Trustee holds the benefit of the Voting Rights for
the Holders, but all other rights in respect of the Voting Share, including
without limitation any rights to receive dividends on the Voting Share, are for
benefit of JAG.
 
ARTICLE IV
EXERCISE OF VOTING RIGHTS
 
4.1 
Voting Rights

 
The Trustee, as the holder of record of the Voting Share, shall be entitled to
all of the Voting Rights, including the right to consent to or to vote in person
or by proxy the Voting Share, on any matter, question or proposition whatsoever
that may properly come before the stockholders of JAG at a JAG Meeting or in
connection with a JAG Consent (in each case, as hereinafter defined). The Voting
Rights shall be and remain vested in and exercised by the Trustee. Subject to
Section 7.15 hereof, the Trustee shall exercise the Voting Rights only on the
basis of instructions received pursuant to this Article 4 from Holders entitled
to instruct the Trustee as to the voting thereof at the time at which a JAG
Consent is sought or a JAG Meeting is held. To the extent that no instructions
are received from a Holder with respect to the Voting Rights to which such
Holder is entitled, the Trustee shall not exercise or permit the exercise of
such Holder's Voting Rights.
 
4.2 
Number of Votes

 
With respect to all meetings of stockholders of JAG at which holders of shares
of JAG Common Stock are entitled to vote (a "JAG Meeting") and with respect to
all written consents sought by JAG from its stockholders including the holders
of shares of JAG Common Stock (a "JAG Consent"), each Holder shall be entitled
to instruct the Trustee to cast and exercise, in the manner instructed, a number
of votes equal to the Equivalent Vote Amount for each Exchangeable Share owned
of record by such Holder on the record date established by JAG or by applicable
law for such JAG Meeting or JAG Consent, as the case may be, (the "Holder
Votes") in respect of each matter, question or proposition to be voted on at
such JAG Meeting or to be consented to in connection with such JAG Consent.

 
 

--------------------------------------------------------------------------------

 
 
- 7 -
 
4.3 
Mailings to Shareholders

 
With respect to each JAG Meeting and JAG Consent, the Trustee will use its
reasonable efforts to mail or cause to be mailed (or otherwise communicate in
the same manner as JAG utilizes in communications to holders of JAG Common
Stock, subject to the Trustee's ability to provide this method of communication
and upon being advised in writing of such method) to each of the Holders named
in the List on the same day as the initial mailing or notice (or other
communication) with respect thereto is given by JAG to its stockholders:
 
 
(a)
a copy of such notice, together with any proxy or information statement and
related materials to be provided to holders of JAG Common Stock;

 
 
(b)
a statement of the number of Holder Votes which the Holder is entitled to
exercise;

 
 
(c)
a statement that such Holder is entitled to instruct the Trustee as to the
exercise of the Holder Votes with respect to such JAG Meeting or JAG Consent, as
the case may be, or, pursuant to Section 4.7 hereof, to attend such JAG Meeting
and to exercise personally the Holder Votes thereat;

 
 
(d)
a statement as to the manner in which such instructions may be given to the
Trustee, including an express indication that instructions may be given to the
Trustee to give:

 
 
(i)
a proxy to such Holder or such Holder's designee to exercise personally the
Holder Votes; or

 
 
(ii)
a proxy to a designated agent or other representative of the management of JAG
to exercise such Holder Votes;

 
 
(e)
a statement that if no voting instructions are received from the Holder, the
Holder Votes to which such Holder is entitled will not be exercised;

 
 
(f)
a form of direction whereby the Holder may so direct and instruct the Trustee as
contemplated herein; and

 
 
(g)
a statement of (i) the time and date by which such instructions must be received
by the Trustee in order to be binding upon it, which in the case of a JAG
Meeting shall not be earlier than the close of business on the Business Day
prior to such meeting, and (ii) the method for revoking or amending such
instructions.

 
The materials referred to above are to be provided by JAG to the Trustee, but
shall be subject to review and comment by the Trustee.

 
 

--------------------------------------------------------------------------------

 
 
- 8 -
 
For the purpose of determining Holder Votes to which a Holder is entitled in
respect of any such JAG Meeting or JAG Consent, the number of Exchangeable
Shares owned of record by the Holder shall be determined at the close of
business on the record date established by JAG or by applicable law for purposes
of determining stockholders entitled to vote at such JAG Meeting or to give
written consent in connection with such JAG Consent. JAG will notify the Trustee
in writing of any decision of the board of directors of JAG with respect to the
calling of any such JAG Meeting or the seeking of any such JAG Consent and shall
provide all necessary information and materials to the Trustee in each case
promptly and in any event in sufficient time to enable the Trustee to perform
its obligations contemplated by this Section 4.3.
 
4.4 
Copies of Stockholder Information

 
JAG will deliver to the Trustee copies of all proxy materials, (including
notices of JAG Meetings, but excluding proxies to vote shares of JAG Common
Stock), information statements, reports (including without limitation all
interim and annual financial statements) and other written communications that
are to be distributed from time to time to holders of JAG Common Stock in
sufficient quantities and in sufficient time so as to enable the Trustee to send
those materials to each Holder, to the extent possible, at the same time as such
materials are first sent to holders of JAG Common Stock. The Trustee will mail
or otherwise send to each Holder, at the expense of JAG, copies of all such
materials (and all materials specifically directed to the Holders or to the
Trustee for the benefit of the Holders by JAG) received by the Trustee from JAG,
to the extent possible, at the same time as such materials are first sent to
holders of JAG Common Stock. The Trustee will make copies of all such materials
available for inspection by any Holder at the Trustee's principal transfer
office in the city of Toronto.
 
4.5 
Other Materials

 
Immediately after receipt by JAG or any stockholder of JAG of any material sent
or given generally to the holders of JAG Common Stock by or on behalf of a third
party, including without limitation dissident proxy and information circulars
(and related information and material) and tender and exchange offer circulars
(and related information and material), JAG shall use its reasonable best
efforts to obtain and deliver to the Trustee copies thereof in sufficient
quantities so as to enable the Trustee to forward such material (unless the same
has been provided directly to Holders by such third party) to each Holder as
soon as possible thereafter. As soon as practicable after receipt thereof, the
Trustee will mail or otherwise send to each Holder, at the expense of JAG,
copies of all such materials received by the Trustee from JAG. The Trustee will
also make copies of all such materials available for inspection by any Holder at
the Trustee's principal transfer office in the city of Toronto.
 
4.6 
List of Persons Entitled to Vote

 
ExchangeCo shall, (i) prior to each annual, general or special JAG Meeting or
the seeking of any JAG Consent and (ii) forthwith upon each request made at any
time by the Trustee in writing, prepare or cause to be prepared a list (a
"List") of the names and addresses of the Holders arranged in alphabetical order
and showing the number of Exchangeable Shares held of record by each such
Holder, in each case at the close of business on the date specified by the
Trustee in such request or, in the case of a List prepared in connection with a
JAG Meeting or a JAG Consent, at the close of business on the record date
established by JAG or pursuant to applicable law for determining the holders of
JAG Common Stock entitled to receive notice of and/or to vote at such JAG
Meeting or to give consent in connection with such JAG Consent. Each such List
shall be delivered to the Trustee promptly after receipt by ExchangeCo of such
request or the record date for such meeting or seeking of consent, as the case
may be, and in any event within sufficient time as to enable the Trustee to
perform its obligations under this agreement. JAG agrees to give ExchangeCo
written notice (with a copy to the Trustee) of the calling of any JAG Meeting or
the seeking of any JAG Consent, together with the record dates therefor,
sufficiently prior to the date of the calling of such meeting or seeking of such
consent so as to enable ExchangeCo to perform its obligations under this Section
4.6.

 
 

--------------------------------------------------------------------------------

 
 
- 9 -
 
4.7 
Entitlement to Direct Votes

 
Any Holder named in a List prepared in connection with any JAG Meeting or any
JAG Consent will be entitled (i) to instruct the Trustee in the manner described
in Section 4.3 hereof with respect to the exercise of the Holder Votes to which
such Holder is entitled or (ii) to attend such meeting and personally to
exercise thereat (or to exercise with respect to any written consent), as the
proxy of the Trustee, the Holder Votes to which such Holder is entitled.
 
4.8 
Voting by Trustee, and Attendance of Trustee Representative, at Meeting

 
In connection with each JAG Meeting and JAG Consent, the Trustee shall exercise,
either in person or by proxy, in accordance with the instructions received from
a Holder pursuant to Section 4.3 hereof, the Holder Votes as to which such
Holder is entitled to direct the vote (or any lesser number thereof as may be
set forth in the instructions); provided, however, that such written
instructions are received by the Trustee from the Holder prior to the time and
date fixed by it for receipt of such instructions in the notice given by the
Trustee to the Holder pursuant to Section 4.3 hereof.
 
The Trustee shall cause such representatives as are empowered by it to sign and
deliver, on behalf of the Trustee, proxies for Voting Rights to attend each JAG
Meeting. Upon submission by a Holder (or its designee) of identification
satisfactory to the Trustee's representatives, and at the Holder's request, such
representatives shall sign and deliver to such Holder (or its designee) a proxy
to exercise personally the Holder Votes as to which such Holder is otherwise
entitled hereunder to direct the vote, if such Holder either:
 
 
(i)
has not previously given the Trustee instructions pursuant to Section 4.3 hereof
in respect of such JAG Meeting, or

 
 
(ii)
submits to the Trustee's representatives written revocation of any such previous
instructions.

 
At such JAG Meeting, the Holder exercising such Holder Votes shall have the same
rights as the Trustee to speak at the meeting in respect of any matter, question
or proposition, to vote by way of ballot at the meeting in respect of any
matter, question or proposition and to vote at such meeting by way of a show of
hands in respect of any matter, question or proposition.
 

--------------------------------------------------------------------------------


 
- 10 -
 
4.9 
Distribution of Written Materials


Any written materials to be distributed by the Trustee to the Holders pursuant
to this agreement shall be delivered or sent by mail (or otherwise communicated
in the same manner as JAG utilizes in communications to holders of JAG Common
Stock subject to the Trustee's ability to provide this method of communication
and upon being advised in writing of such method) to each Holder at its address
as shown on the books of ExchangeCo. ExchangeCo shall provide or cause to be
provided to the Trustee for this purpose, on a timely basis and without charge
or other expense:
 
 
(a)
current lists of the Holders; and

 
 
(b)
on the request of the Trustee, mailing labels to enable the Trustee to carry out
its duties under this agreement.

 
The materials referred to above are to be provided by ExchangeCo to the Trustee,
but shall be subject to review and comment by the Trustee.
 
4.10 
Termination of Voting Rights

 
Except as otherwise provided herein or in the Exchangeable Share Provisions, all
of the rights of a Holder with respect to the Holder Votes exercisable in
respect of the Exchangeable Shares held by such Holder, including the right to
instruct the Trustee as to the voting of or to vote personally such Holder
Votes, shall be deemed to be surrendered by the Holder to JAG, and such Holder
Votes and the Voting Rights represented thereby shall cease immediately, upon
the delivery by such Holder to the Trustee of the certificates representing such
Exchangeable Shares in connection with the exercise by the Holder of the
Exchange Put Right or the Exchange Right or the occurrence of the automatic
exchange of Exchangeable Shares for shares of JAG Common Stock, as specified in
Article 5 hereof (unless in any case JAG or JAG Holdco shall not have delivered
the Exchangeable Share Consideration deliverable in exchange therefor to the
Trustee for delivery to the Holders), or upon the redemption of Exchangeable
Shares pursuant to Article 6 or Article 7 of the Exchangeable Share Provisions,
or upon the effective date of the liquidation, dissolution or winding-up of
ExchangeCo or any other distribution of the assets of ExchangeCo among its
shareholders for the purpose of winding up its affairs pursuant to Article 5 of
the Exchangeable Share Provisions, or upon the purchase of Exchangeable Shares
from the holder thereof by JAG pursuant to the exercise by JAG of the Retraction
Call Right, the Redemption Call Right or the Liquidation Call Right.
 
ARTICLE V
EXCHANGE RIGHT AND AUTOMATIC EXCHANGE
 
5.1 
Grant and Ownership of the Exchange Put Right, Exchange Right and Automatic
Exchange Right

 
JAG hereby grants to the Trustee as trustee for and on behalf of, and for the
use and benefit of, the Holders:
 
 
(a)
the Exchange Put Right;

 
 
(b)
the right (the "Exchange Right"), upon the occurrence and during the continuance
of an Insolvency Event, to require JAG to purchase from each or any Holder all
or any part of the Exchangeable Shares held by the Holders, provided that, upon
exercise of such right, JAG may, at its option, cause JAG Holdco to purchase
such shares; and


 
 

--------------------------------------------------------------------------------

 
 
- 11 -
 
 
(c)
the Automatic Exchange Rights, all in accordance with the provisions of this
agreement and the Exchangeable Share Provisions, as the case may be. JAG hereby
acknowledges receipt from the Trustee as trustee for and on behalf of the
Holders of good and valuable consideration (and the adequacy thereof) for the
grant of the Exchange Put Right, the Exchange Right and the Automatic Exchange
Rights by JAG to the Trustee. During the term of the Trust and subject to the
terms and conditions of this agreement, the Trustee shall possess and be vested
with full legal ownership of the Exchange Put Right, the Exchange Right and the
Automatic Exchange Rights and shall be entitled to exercise and enforce for the
benefit of the Holders all of the rights and powers of an owner with respect to
the Exchange Put Right, the Exchange Right and the Automatic Exchange Rights,
provided that the Trustee shall:

 
 
(d)
hold the Exchange Put Right, the Exchange Right and the Automatic Exchange
Rights and the legal title thereto as trustee solely for the use and benefit of
the Holders in accordance with the provisions of this agreement; and except as
specifically authorized by this agreement, have no power or authority to
exercise or otherwise deal in or with the Exchange Put Right, the Exchange Right
or the Automatic Exchange Rights, and the Trustee shall not exercise any such
rights for any purpose other than the purposes for which this Trust is created
pursuant to this agreement.

 
5.2 
Legended Share Certificates

 
ExchangeCo will cause each certificate representing Exchangeable Shares to bear
an appropriate legend notifying the Holders of:
 
 
(a)
of their right to instruct the Trustee with respect to the exercise of the
Exchange Put Right and the Exchange Right in respect of the Exchangeable Shares
held by a Holder;

 
 
(b)
of the Automatic Exchange Rights; and

 
 
(c)
that none of their Exchangeable Shares may be registered for resale prior to six
(6) months after the Effective Date.

 
5.3 
General Exercise of Exchange Put Right and the Exchange Right

 
The Exchange Put Right and the Exchange Right shall be and remain vested in and
exercised by the Trustee. Subject to Section 7.14 hereof, the Trustee shall
exercise the Exchange Put Right and the Exchange Right only on the basis of
instructions received pursuant to this Article 5 from Holders entitled to
instruct the Trustee as to the exercise thereof. To the extent that no
instructions are received from a Holder with respect to the Exchange Put Right
and the Exchange Right, the Trustee shall not exercise or permit the exercise of
the Exchange Put Right and the Exchange Right.

 
 

--------------------------------------------------------------------------------

 
 
- 12 -
 
5.4 
Purchase Price

 
The purchase price payable by JAG (or JAG Holdco, in the case of a purchase by
JAG Holdco) for each Exchangeable Share to be purchased by JAG or JAG Holdco (as
the case may be) (i) under the Exchange Put Right shall be the amount determined
under the Exchangeable Share Provisions; and (ii) under the Exchange Right shall
be an amount equal to the Exchangeable Share Price on the last Business Day
prior to the day of closing of the purchase and sale of such Exchangeable Share
under the Exchange Right. In connection with each exercise of the Exchange
Right, JAG will provide to the Trustee an Officer's Certificate setting forth
the calculation of the applicable Exchangeable Share Price for each Exchangeable
Share. The applicable Exchangeable Share Price for each such Exchangeable Share
so purchased may be satisfied only by JAG's issuing and delivering or causing to
be issued and delivered to the Trustee, on behalf of the relevant Holder, the
applicable Exchangeable Share Consideration representing the total applicable
Exchangeable Share Price.
 
5.5 
Exercise Instructions for Exchange Right

 
Subject to the terms and conditions herein set forth, a Holder shall be
entitled, upon the occurrence and during the continuance of an Insolvency Event,
to instruct the Trustee to exercise the Exchange Right with respect to all or
any part of the Exchangeable Shares registered in the name of such Holder on the
books of ExchangeCo. To cause the exercise of the Exchange Right by the Trustee,
the Holder shall deliver to the Trustee, in person or by certified or registered
mail, at its principal transfer offices in Toronto, Ontario or at such other
places in Canada as the Trustee may from time to time designate by written
notice to the Holders, the certificates representing the Exchangeable Shares
which such Holder desires JAG to purchase, duly endorsed in blank, and
accompanied by such other documents and instruments as may be required to effect
a transfer of Exchangeable Shares under applicable law and the by-laws of
ExchangeCo and such additional documents and instruments as the Trustee may
reasonably require, together with:
 
 
(a)
a duly completed form of notice of exercise of the Exchange Right, contained on
the reverse of or attached to the Exchangeable Share certificates, stating:

 
 
(i)
that the Holder thereby instructs the Trustee to exercise the Exchange Right so
as to require JAG to purchase from the Holder the number of Exchangeable Shares
specified therein,

 
 
(ii)
that such Holder has good title to and owns all such Exchangeable Shares to be
acquired by JAG free and clear of all liens, claims, encumbrances, security
interests and adverse claims or interests,

 
 
(iii)
the names in which the certificates representing JAG Common Stock issuable in
connection with the exercise of the Exchange Right are to be issued, and

 
 
(iv)
the names and addresses of the persons to whom the Exchangeable Share
Consideration should be delivered; and


 
 

--------------------------------------------------------------------------------

 
 
- 13 -
 
 
(b)
payment (or evidence satisfactory to the Trustee, ExchangeCo and JAG of payment)
of the taxes (if any) payable as contemplated by Section 5.8 of this Agreement.

 
If only a part of the Exchangeable Shares represented by any certificate or
certificates delivered to the Trustee are to be purchased by JAG under the
Exchange Right, a new certificate for the balance of such Exchangeable Shares
shall be issued to the Holder at the expense of ExchangeCo.
 
5.6 
Delivery of Exchangeable Share Consideration; Effect of Exercise

 
Promptly after receipt of the certificates representing the Exchangeable Shares
which the Holder desires JAG to purchase under the Exchange Put Right or the
Exchange Right (together with such documents and instruments of transfer and a
duly completed form of notice of exercise of the Exchange Put Right or the
Exchange Right), duly endorsed for transfer to JAG (or JAG Holdco as JAG may
direct), the Trustee shall notify JAG and ExchangeCo of its receipt of the same,
which notice to JAG and ExchangeCo shall constitute exercise of the Exchange Put
Right or the Exchange Right by the Trustee on behalf of the Holder of such
Exchangeable Shares, and JAG shall immediately thereafter deliver or cause to be
delivered to the Trustee, for delivery to the Holder of such Exchangeable Shares
(or to such other persons, if any, properly designated by such Holder), the
Exchangeable Share Consideration deliverable in connection with the exercise of
the Exchange Put Right or the Exchange Right; provided, however, that no such
delivery shall be made unless and until the Holder requesting the same shall
have paid (or provided evidence satisfactory to the Trustee, ExchangeCo and JAG
of the payment of) the taxes (if any) payable as contemplated by Section 5.8 of
this agreement. Immediately upon the giving of notice by the Trustee to JAG and
ExchangeCo of the exercise of the Exchange Put Right or the Exchange Right, as
provided in this Section 5.6, (i) the closing of the transaction of purchase and
sale contemplated by the Exchange Put Right or the Exchange Right shall be
deemed to have occurred, (ii) JAG shall be required to take all action necessary
to permit it to occur, including delivery to the Trustee of the relevant
Exchangeable Share Consideration, no later than the close of business on the
third Business Day following the receipt by the Trustee of notice, certificates
and other documents as aforesaid and (iii) the Holder of such Exchangeable
Shares shall be deemed to have transferred to JAG (or JAG Holdco as JAG may
direct) all of its right, title and interest in and to such Exchangeable Shares
and the related interest in the Trust Estate, shall cease to be a holder of such
Exchangeable Shares and shall not be entitled to exercise any of the rights of a
holder in respect thereof, other than the right to receive his proportionate
part of the total purchase price therefor, unless such Exchangeable Share
Consideration is not delivered by JAG to the Trustee by the date specified
above, in which case the rights of the Holder shall remain unaffected until such
Exchangeable Share Consideration is delivered by JAG and any cheque included
therein is paid. Concurrently with such Holder ceasing to be a holder of
Exchangeable Shares, the Holder shall be considered and deemed for all purposes
to be the holder of the shares of JAG Common Stock delivered to it pursuant to
the Exchange Put Right or the Exchange Right. Notwithstanding the foregoing,
until the Exchangeable Share Consideration is delivered to the Holder, the
Holder shall be deemed to still be a holder of the sold Exchangeable Shares for
purposes of the Voting Rights with respect thereto.

 
 

--------------------------------------------------------------------------------

 
 
- 14 -
 
5.7 
Exercise of Exchange Right Subsequent to Retraction

 
In the event that a Holder has exercised its right under Article 6 of the
Exchangeable Share Provisions to require ExchangeCo to redeem any or all of the
Exchangeable Shares held by the Holder (the "Retracted Shares") and is notified
by ExchangeCo pursuant to Section 6.6 of the Exchangeable Share Provisions that
ExchangeCo will not be permitted as a result of liquidity or solvency provisions
of applicable law to redeem all such Retracted Shares, subject to receipt by the
Trustee of written notice to that effect from ExchangeCo and provided that JAG
shall not have exercised the Retraction Call Right with respect to the Retracted
Shares and that the Holder has not revoked the retraction request delivered by
the Holder to ExchangeCo pursuant to Section 6.1 of the Exchangeable Share
Provisions, the retraction request will constitute and will be deemed to
constitute notice from the Holder to the Trustee instructing the Trustee to
exercise the Exchange Right with respect to those Retracted Shares which
ExchangeCo is unable to redeem. In any such event, ExchangeCo hereby agrees with
the Trustee and in favour of the Holder immediately to notify the Trustee of
such prohibition against ExchangeCo's redeeming all of the Retracted Shares and
immediately to forward or cause to be forwarded to the Trustee all relevant
materials delivered by the Holder to ExchangeCo or to the transfer agent of the
Exchangeable Shares (including without limitation a copy of the retraction
request delivered pursuant to Section 6.1 of the Exchangeable Share Provisions)
in connection with such proposed redemption of the Retracted Shares, and the
Trustee will thereupon exercise the Exchange Right with respect to the Retracted
Shares which ExchangeCo is not permitted to redeem and will require JAG to
purchase such shares in accordance with the provisions of this Article 5.
 
5.8 
Stamp or Other Transfer Taxes

 
Upon any sale of Exchangeable Shares to JAG pursuant to the Exchange Put Right,
the Exchange Right or the Automatic Exchange Rights, the share certificate or
certificates representing JAG Common Stock to be delivered in connection with
the payment of the total purchase price therefor shall be issued in the name of
the Holder of the Exchangeable Shares so sold or in such names as such Holder
may otherwise direct in writing without charge to the holder of the Exchangeable
Shares so sold, provided, however, that such Holder:
 
 
(a)
shall pay (and none of JAG, ExchangeCo, JAG Holdco, CardioGenics or the Trustee
shall be required to pay) any documentary, stamp, transfer or other similar
taxes that may be payable in respect of any transfer involved in the issuance or
delivery of such shares to a person other than such Holder; or

 
 
(b)
shall have established to the satisfaction of the Trustee, JAG and CardioGenics
that such taxes, if any, have been paid.


 
 

--------------------------------------------------------------------------------

 
 
- 15 -
 
JAG, ExchangeCo, JAG Holdco and the Trustee (as directed in writing by JAG)
shall be entitled to deduct and withhold from any consideration otherwise
payable under this Agreement to any Holder such amounts as JAG, ExchangeCo, JAG
Holdco or the Trustee is required or permitted to deduct and withhold with
respect to such payment under the Income Tax Act (Canada), the United States
Internal Revenue Code of 1986 or any provision of provincial, state, local or
foreign tax law, in each case as amended or succeeded unless such Holder
provides to JAG and the Trustee certificates or such other assurances as are
provided for under the Income Tax Act (Canada), the United States Internal
Revenue Code of 1986 or such other applicable taxation provisions. To the extent
that amounts are so withheld, such withheld amounts shall be treated for all
purposes as having been paid to the Holder in respect of which such deduction
and withholding was made, provided that such withheld amounts are actually
remitted to the appropriate taxing authority as and when required. To the extent
that the amount so required or permitted to be deducted or withheld from any
payment to a Holder exceeds the cash portion, if any, of the consideration
otherwise payable to the Holder, JAG, ExchangeCo, JAG Holdco and the Trustee are
hereby authorized to sell or otherwise dispose of such portion of the
consideration as is necessary to provide sufficient funds to JAG, ExchangeCo,
JAG Holdco or the Trustee, as the case may be, to enable it to comply with such
deduction or withholding requirement and JAG, ExchangeCo, JAG Holdco or the
Trustee, as the case may be, shall notify the Holder and remit to such Holder
any unapplied balance of the net proceeds of such sale.
 
5.9 
Notice of Insolvency Event

 
Immediately upon the occurrence of an Insolvency Event or any event which with
the giving of notice or the passage of time or both would be an Insolvency
Event, ExchangeCo and JAG shall give written notice thereof to the Trustee. As
soon as practicable after receiving notice from ExchangeCo or JAG of the
occurrence of an Insolvency Event, the Trustee will mail to each Holder, at the
expense of JAG, a notice of such Insolvency Event in the form provided by JAG,
which notice shall contain a brief statement of the right of the Holders with
respect to the Exchange Right.
 
5.10 
Qualification of JAG Common Stock

 
JAG covenants with the Trustee for the benefit of Holders that if any shares of
JAG Common Stock to be issued and delivered pursuant to the Exchange Put Right,
the Exchange Right or the Automatic Exchange Rights require registration or
qualification with or approval of or the filing of any document including any
prospectus or similar document, the taking of any proceeding with or the
obtaining of any order, ruling or consent from any governmental or regulatory
authority under any Canadian or United States federal, provincial or state law
or regulation or pursuant to the rules and regulations of any regulatory
authority, or the fulfillment of any other legal requirement (collectively, the
"Applicable Laws") before such shares may be issued and delivered by JAG to the
initial holder thereof (other than ExchangeCo) or in order that such shares may
be freely traded thereafter (other than any restrictions on transfer by reason
of a holder being a "control person" of JAG for purposes of Canadian provincial
securities law or an "affiliate" of JAG for purposes of United States federal or
state securities law), JAG will in good faith expeditiously take all such
actions and do all such things as are necessary to cause such shares of JAG
Common Stock to be and remain duly registered, qualified or approved to the
extent expressly provided in the Share Purchase Agreement. JAG represents and
warrants that it has in good faith taken all actions and done all things as are
necessary under Applicable Laws as they exist on the date hereof to cause the
shares of JAG Common Stock to be issued and delivered pursuant to the Exchange
Put Right, the Exchange Right and the Automatic Exchange Rights and to be freely
tradeable thereafter (other than restrictions on transfer by reason of a holder
being a "control person" of JAG for the purposes of Canadian provincial
securities law or an "affiliate" of JAG for the purposes of United States
federal or state securities law). JAG will in good faith expeditiously take all
such actions and do all such things as are necessary to cause all shares of JAG
Common Stock to be delivered pursuant to the Exchange Put Right, the Exchange
Right or the Automatic Exchange Rights to be listed, quoted or posted for
trading on all stock exchanges and quotation systems on which such shares are
listed, quoted or posted for trading at such time.

 
 

--------------------------------------------------------------------------------

 
 
- 16 -
 
5.11 
Reservation of Shares of JAG Common Stock

 
JAG hereby represents, warrants and covenants with the Trustee for the benefit
of the Holders that, on or prior to the Effective Date, and thereafter as
required, it will irrevocably reserve for issuance and will at all times keep
available, free from pre-emptive and other rights, out of its authorized and
unissued capital stock such number of shares of JAG Common Stock:
 
 
(a)
as is equal to the sum of

 
 
(i)
the number of Exchangeable Shares issued and outstanding from time to time, and

 
 
(ii)
the number of shares of JAG Common Stock issuable pursuant to the JAG Stock
Options outstanding on the date hereof; and

 
 
(b)
as are now and may hereafter be required to enable and permit ExchangeCo to meet
its obligations hereunder, under the Certificate of Incorporation of JAG, under
the Support Agreement, under the Exchangeable Share Provisions and under any
other security or commitment pursuant to the Arrangement with respect to which
JAG may now or hereafter be required to issue shares of JAG Common Stock (the
“Exchangeable Share Reservation”).

 
As each Exchangeable Share is exchanged for the applicable number of shares of
JAG Common Stock, the Exchangeable Share Reservation shall promptly be reduced
by the number of shares of JAG Common Stock issued in connection with any such
exchange.
 
5.12 
Automatic Exchange on Liquidation of JAG

 
 
(a)
JAG will give the Trustee written notice of each of the following events at the
time set forth below:

 
 
(i)
in the event of any determination by the board of directors of JAG to institute
voluntary liquidation, dissolution or winding-up proceedings with respect to JAG
or to effect any other distribution of assets of JAG among its stockholders for
the purpose of winding-up its affairs, at least 60 days prior to the proposed
effective date of such liquidation, dissolution, winding-up or other
distribution; and

 
 
(ii)
immediately, upon the earlier of

 
 
(A)
receipt by JAG of notice of, and


 
 

--------------------------------------------------------------------------------

 
 
- 17 -
 
 
(B)
JAG otherwise becoming aware of any threatened or instituted claim, suit,
petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of JAG or to effect any other distribution of assets
of JAG among its stockholders for the purpose of winding up its affairs.

 
 
(b)
Immediately following receipt by the Trustee from JAG of notice of any event (a
"Liquidation Event") contemplated by Section 5.12(a) above, the Trustee will
give notice thereof to the Holders. Such notice will be provided by JAG to the
Trustee and shall include a brief description of the automatic exchange of
Exchangeable Shares for shares of JAG Common Stock provided for in
Section 5.12(c) below.

 
 
(c)
In order that the Holders will be able to participate on a pro rata basis with
the holders of JAG Common Stock in the distribution of assets of JAG in
connection with a Liquidation Event, immediately prior to the effective time
(the "Liquidation Event Effective Time") of a Liquidation Event, all of the then
outstanding Exchangeable Shares shall be automatically exchanged for shares of
JAG Common Stock. To effect such automatic exchange, JAG or, at the option of
JAG, JAG Holdco, shall be deemed to have purchased each Exchangeable Share
outstanding immediately prior to the Liquidation Event Effective Time and held
by Holders, and each Holder shall be deemed to have sold the Exchangeable Shares
held by it at such time, for a purchase price per share equal to the
Exchangeable Share Price applicable at such time. In connection with such
automatic exchange, JAG will provide to the Trustee an Officer's Certificate
setting forth the calculation of the Exchangeable Share Price for each
Exchangeable Share.

 
 
(d)
The closing of the transaction of purchase and sale contemplated by Section
5.12(c) above shall be deemed to have occurred immediately prior to the
Liquidation Event Effective Time, and each Holder of Exchangeable Shares shall
be deemed to have transferred to JAG or JAG Holdco, as the case may be, all of
the Holder's right, title and interest in and to such Exchangeable Shares and
the related interest in the Trust Estate and shall cease to be a holder of such
Exchangeable Shares, and JAG or JAG Holdco, as the case may be, shall deliver to
the Holder the Exchangeable Share Consideration deliverable upon the automatic
exchange of Exchangeable Shares. Concurrently with such Holder's ceasing to be a
holder of Exchangeable Shares, the Holder shall be considered and deemed for all
purposes to be the holder of the shares of JAG Common Stock issued to it
pursuant to the automatic exchange of Exchangeable Shares for JAG Common Stock,
and the certificates held by the Holder previously representing the Exchangeable
Shares exchanged by the Holder with JAG or JAG Holdco, as the case may be,
pursuant to such automatic exchange shall thereafter be deemed to represent the
shares of JAG Common Stock issued to the Holder by JAG or JAG Holdco, as the
case may be, pursuant to such automatic exchange. Upon the request of a Holder
and the surrender by the Holder of Exchangeable Share certificates deemed to
represent shares of JAG Common Stock, duly endorsed in blank and accompanied by
such instruments of transfer as JAG may reasonably require, JAG or JAG Holdco,
as the case may be, shall deliver or cause to be delivered to the Holder
certificates representing the shares of JAG Common Stock of which the Holder is
the holder. Notwithstanding the foregoing, until each Holder is actually entered
on the register of holders of JAG Common Stock, such Holder shall be deemed to
still be a holder of the transferred Exchangeable Shares for purposes of all
Voting Rights with respect thereto.


 
 

--------------------------------------------------------------------------------

 
 
- 18 -
 
ARTICLE VI
RESTRICTIONS ON ISSUANCE OF JAG SPECIAL VOTING STOCK
 
6.1                           During the term of this agreement, JAG will not
issue any shares of JAG Special Voting Stock in addition to the Voting Share.
 
ARTICLE VII
CONCERNING THE TRUSTEE
 
7.1 
Powers and Duties of the Trustee

 
The rights, powers and authorities of the Trustee under this agreement, in its
capacity as trustee of the Trust, shall include:
 
 
(a)
receipt and deposit of the Voting Share from JAG as trustee for and on behalf of
the Holders in accordance with the provisions of this agreement;

 
 
(b)
granting proxies and distributing materials to Holders as provided in this
agreement;

 
 
(c)
voting the Holder Votes in accordance with the provisions of this agreement;

 
 
(d)
receiving the grant of the Exchange Put Right and the Exchange Right and the
Automatic Exchange Rights from JAG as trustee for and on behalf of the Holders
in accordance with the provisions of this agreement;

 
 
(e)
exercising the Exchange Put Right and the Exchange Right and enforcing the
benefit of the Automatic Exchange Rights, in each case in accordance with the
provisions of this agreement, and in connection therewith receiving from Holders
Exchangeable Shares and other requisite documents and distributing to such
Holders the shares of JAG Common Stock and cheques, if any, to which such
Holders are entitled upon the exercise of the Exchange Put Right and the
Exchange Right or pursuant to the Automatic Exchange Rights, as the case may be;

 
 
(f)
holding title to the Trust Estate;

 
 
(g)
investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this agreement;


 
 

--------------------------------------------------------------------------------

 
 
- 19 -
 
 
(h)
taking action at the direction of a Holder or Holders to enforce the obligations
of JAG under this agreement; and

 
 
(i)
taking such other actions and doing such other things as are specifically
provided in this agreement.

 
In the exercise of such rights, powers and authorities, the Trustee shall have
(and is granted) such incidental and additional rights, powers and authority not
in conflict with any of the provisions of this agreement as the Trustee, acting
in good faith and in the reasonable exercise of its discretion, may deem
necessary, appropriate or desirable to effect the purpose of the Trust. Any
exercise of such discretionary rights, powers and authorities by the Trustee
shall be final, conclusive and binding upon all persons. For greater certainty,
the Trustee shall have only those duties as are set out specifically in this
agreement. The Trustee in exercising its rights, powers, duties and authorities
hereunder shall act honestly and in good faith with a view to the best interests
of the Holders and shall exercise the care, diligence and skill that a
reasonably prudent trustee would exercise in comparable circumstances. The
Trustee shall not be bound to give any notice or do or take any act, action or
proceeding by virtue of the powers conferred on it hereby unless and until it
shall be specifically required to do so under the terms hereof nor shall the
Trustee be required to take any notice of, or to do or to take any act, action
or proceeding as a result of any default or breach of any provision hereunder,
unless and until notified in writing of such default or breach, which notices
shall distinctly specify the default or breach desired to be brought to the
attention of the Trustee and in the absence of such notice the Trustee may for
all purposes of this agreement conclusively assume that no default or breach has
been made in the observance or performance of any of the representations,
warranties, covenants, agreements or conditions contained herein.
 
7.2 
No Conflict of Interest

 
The Trustee represents to ExchangeCo and JAG that at the date of execution and
delivery of this agreement there exists no material conflict of interest in the
role of the Trustee as a fiduciary hereunder and the role of the Trustee in any
other capacity. The Trustee shall, within 90 days after it becomes aware that
such a material conflict of interest exists, either eliminate such material
conflict of interest or resign in the manner and with the effect specified in
Article 10 hereof. If, notwithstanding the foregoing provisions of this Section
7.2, the Trustee has such a material conflict of interest, the validity and
enforceability of this agreement shall not be affected in any manner whatsoever
by reason only of the existence of such material conflict of interest. If the
Trustee contravenes the foregoing provisions of this Section 7.2, any interested
party may apply to the superior court of the province in which ExchangeCo has
its registered office for an order that the Trustee be replaced as trustee
hereunder.
 
7.3 
Dealings with Transfer Agents, Registrars, Etc.

 
ExchangeCo and JAG irrevocably authorize the Trustee, from time to time, to:
 
 
(a)
consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and JAG Common Stock; and


 
 

--------------------------------------------------------------------------------

 
 
- 20 -
 
 
(b)
requisition, from time to time,

 
 
(i)
from any such registrar or transfer agent any information readily   available
from the records maintained by it which the Trustee may   reasonably require for
the discharge of its duties and responsibilities   under this agreement, and

 
 
(ii)
from the transfer agent of JAG Common Stock, and any subsequent transfer agent
of such shares, to complete the exercise from time to time of the Exchange Put
Right, the Exchange Right and the Automatic Exchange Rights in the manner
specified in Article 5 hereof, the share certificates issuable upon such
exercise.

 
ExchangeCo and JAG irrevocably authorize their respective registrars and
transfer agents to comply with all such requests. JAG covenants that it will
supply its transfer agent with duly executed share certificates for the purpose
of completing the exercise from time to time of the Exchange Put Right, the
Exchange Right and the Automatic Exchange Rights, in each case pursuant to
Article 5 hereof.
 
7.4 
Books and Records

 
The Trustee shall keep available for inspection by JAG and ExchangeCo, at the
Trustee's principal transfer office in Toronto, Ontario, correct and complete
books and records of account relating to the Trustee's actions under this
agreement, including without limitation all information relating to mailings and
instructions to and from Holders and all transactions pursuant to the Voting
Rights, the Exchange Put Right, the Exchange Right and the Automatic Exchange
Rights for the term of this agreement. So long as the Voting Share is on deposit
with the Trustee, and as requested from time to time by JAG and ExchangeCo, the
Trustee shall transmit to JAG and ExchangeCo a brief report, dated as of the
preceding December 31 of the applicable year, with respect to:
 
 
(a)
the property and funds comprising the Trust Estate as of that date;

 
 
(b)
the number of exercises of the Exchange Put Right and the Exchange Right, if
any, and the aggregate number of Exchangeable Shares received by the Trustee on
behalf of Holders in consideration of the issue and delivery by JAG of shares of
JAG Common Stock in connection with the Exchange Put Right and the Exchange
Right, during the calendar year ended on such date; and

 
 
(c)
all other actions taken by the Trustee in the performance of its duties under
this agreement which it had not previously reported.

 
7.5 
Income Tax Returns and Reports

 
ExchangeCo shall, to the extent necessary, prepare and file appropriate United
States and Canadian income tax returns and any other returns or reports as may
be required by applicable law or pursuant to the rules and regulations of any
securities exchange or other trading system through which the Exchangeable
Shares are traded and, in connection therewith, may obtain the advice and
assistance of such experts as ExchangeCo may consider necessary or advisable. At
JAG's discretion, JAG may retain such experts for purposes of providing such
advice and assistance upon it becoming aware of any obligation to report or
withhold and remit any amounts pursuant to this section.

 
 

--------------------------------------------------------------------------------

 
 
- 21 -
 
7.6
Indemnification Prior to Certain Actions by Trustee

 
The Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this agreement at the request, order or direction of
any Holder upon such Holder's furnishing to the Trustee reasonable funding,
security and indemnity against the costs, expenses and liabilities which may be
incurred by the Trustee therein or thereby; provided that no Holder shall be
obligated to furnish to the Trustee any such funding, security or indemnity in
connection with the exercise by the Trustee of any of its rights, duties, powers
and authorities with respect to the Voting Share pursuant to Article 4 hereof,
subject to Section 7.15 hereof, and with respect to the Exchange Put Right and
the Exchange Right pursuant to Article 5 hereof, subject to Section 7.15 hereof,
and with respect to the Automatic Exchange Rights pursuant to Article 5 hereof.
None of the provisions contained in this agreement shall require the Trustee to
expend or risk its own funds or otherwise incur financial liability in the
exercise of any of its rights, powers, duties or authorities unless funded,
given funds, security and indemnified as aforesaid.
 
7.7
Actions by Holders

 
No Holder shall have the right to institute any action, suit or proceeding or to
exercise any other remedy authorized by this agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Holder has requested the Trustee to take or institute such action,
suit or proceeding and furnished the Trustee with the funding, security and
indemnity referred to in Section 7.6 hereof and the Trustee shall have failed to
act within a reasonable time thereafter. In such case, but not otherwise, the
Holder shall be entitled to take proceedings in any court of competent
jurisdiction such as the Trustee might have taken; it being understood and
intended that no one or more Holders shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder or under the Voting Rights, the
Exchange Put Right, the Exchange Right or the Automatic Exchange Rights, except
subject to the conditions and in the manner herein provided, and that all powers
and trusts hereunder shall be exercised and all proceedings at law shall be
instituted, had and maintained by the Trustee, except only as herein provided,
and in any event for the equal benefit of all Holders.
 
7.8
Reliance upon Declarations

 
The Trustee shall not be considered to be in contravention of any of its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon lists, mailing labels, notices, statutory declarations,
certificates, opinions, reports or other papers or documents furnished pursuant
to the provisions hereof or required by the Trustee to be furnished to it in the
exercise of its rights, powers, duties and authorities hereunder, and such
lists, mailing labels, notices, statutory declarations, certificates, opinions,
reports or other papers or documents comply with the provisions of Section 7.9
hereof, if applicable, and with any other applicable provisions of this
agreement.

 
 

--------------------------------------------------------------------------------

 
 
- 22 -
 
7.9
Evidence and Authority to Trustee

 
ExchangeCo and/or JAG shall furnish to the Trustee evidence of compliance with
the conditions provided for in this agreement relating to any action or step
required or permitted to be taken by ExchangeCo and/or JAG or the Trustee under
this agreement or as a result of any obligation imposed under this agreement,
including, without limitation, in respect of the Voting Rights or the Exchange
Put Right, the Exchange Right or the Automatic Exchange Rights and the taking of
any other action to be taken by the Trustee at the request of or on the
application of ExchangeCo and/or JAG forthwith if and when:
 
 
(a)
such evidence is required by any other section of this agreement to be furnished
to the Trustee in accordance with the terms of this Section 7.9; or

 
 
(b)
the Trustee, in the exercise of its rights, powers, duties and authorities under
this agreement, gives ExchangeCo and/or JAG written notice requiring it to
furnish such evidence in relation to any particular action or obligation
specified in such notice.

 
Such evidence shall consist of an Officer's Certificate of ExchangeCo and/or JAG
or a statutory declaration or a certificate made by persons entitled to sign an
Officer's Certificate stating that any such condition has been complied with in
accordance with the terms of this agreement.
 
Whenever such evidence relates to a matter other than the Voting Rights or the
Exchange Put Right, the Exchange Right or the Automatic Exchange Rights, and
except as otherwise specifically provided herein, such evidence may consist of a
report or opinion of any solicitor, auditor, accountant, appraiser, valuator,
engineer or other expert or any other person whose qualifications give authority
to a statement made by him, provided that, if such report or opinion is
furnished by a director, officer or employee of ExchangeCo and/or JAG, it shall
be in the form of an Officer's Certificate or a statutory declaration.
 
Each statutory declaration, certificate, opinion or report furnished to the
Trustee as evidence of compliance with a condition provided for in this
agreement shall include a statement by the person giving the evidence:
 
 
(i)
declaring that such person has read and understands the provisions of this
agreement relating to the condition in question;

 
 
(ii)
describing the nature and scope of the examination or investigation upon which
such person based the statutory declaration, certificate, statement or opinion;
and

 
 
(iii)
declaring that such person has made such examination or investigation as such
person believes is necessary to enable such person to make the statements or
give the opinions contained or expressed therein.


 
 

--------------------------------------------------------------------------------

 
 
- 23 -
 
7.10
Experts, Advisers and Agents

 
The Trustee may:
 
 
(a)
in relation to these presents act and rely on the opinion or advice of or
information obtained from or prepared by any solicitor, auditor, accountant,
appraiser, valuer, engineer or other expert, whether retained by the Trustee or
by ExchangeCo and/or JAG or otherwise, and may employ such assistants as may be
necessary to the proper determination and discharge of its powers and duties and
determination of its rights hereunder and may pay proper and reasonable
compensation for all such legal and other advice or assistance as aforesaid; and

 
 
(b)
employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder, and may
pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all disbursements, costs
and expenses made or incurred by it in the determination and discharge of its
duties hereunder and in the management of the Trust.

 
7.11
Investment of Moneys Held by Trustee

 
Unless otherwise provided in this agreement, any moneys held by or on behalf of
the Trustee which under the terms of this agreement may or ought to be invested
or which may be on deposit with the Trustee or which may be in the hands of the
Trustee, may be invested and reinvested in the name or under the control of the
Trustee in securities in which, under the laws of the Province of Ontario,
trustees are authorized to invest trust moneys; provided that such securities
are stated to mature within two years after their purchase by the Trustee, and
the Trustee shall so invest such moneys on the written direction of ExchangeCo.
Pending the investment of any moneys as hereinbefore provided, such moneys may
be deposited in the name of the Trustee in any chartered bank in Canada or, with
the consent of ExchangeCo, in the deposit department of any loan or trust
company authorized to accept deposits under the laws of Canada or any province
thereof at the rate of interest then current on similar deposits.
 
7.12
Trustee Not Required to Give Security

 
The Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this
agreement or otherwise in respect of the premises.
 
7.13
Trustee Not Bound to Act on Request

 
Except as in this agreement otherwise specifically provided, the Trustee shall
not be bound to act in accordance with any direction or request of ExchangeCo
and/or JAG or of the directors thereof until a duly authenticated copy of the
instrument or resolution containing such direction or request shall have been
delivered to the Trustee, and the Trustee shall be empowered to act and rely
upon any such copy purporting to be authenticated and believed by the Trustee to
be genuine.

 
 

--------------------------------------------------------------------------------

 
 
- 24 -
 
7.14
Conflicting Claims

 
If conflicting claims or demands are made or asserted with respect to any
interest of any Holder in any Exchangeable Shares, including any disagreement
between the heirs, representatives, successors or assigns succeeding to all or
any part of the interest of any Holder in any Exchangeable Shares resulting in
conflicting claims or demands being made in connection with such interest, then
the Trustee shall be entitled, at its sole discretion, to refuse to recognize or
to comply with any such claim or demand. In so refusing, the Trustee shall not
exercise any Voting Rights, Exchange Put Right, Exchange Right or Automatic
Exchange Rights subject to such conflicting claims or demands and, in so doing,
the Trustee shall not be or become liable to any person on account of such
election or its failure or refusal to comply with any such conflicting claims or
demands. The Trustee shall be entitled to continue to refrain from acting and to
refuse to act until:
 
 
(a)
the rights of all adverse claimants with respect to the Voting Rights, Exchange
Put Right, Exchange Right or Automatic Exchange Rights subject to such
conflicting claims or demands have been adjudicated by a final judgment of a
court of competent jurisdiction; or

 
 
(b)
all differences with respect to the Voting Rights, the Exchange Put Right,
Exchange Right or Automatic Exchange Rights subject to such conflicting claims
or demands have been conclusively settled by a valid written agreement binding
on all such adverse claimants, and the Trustee shall have been furnished with an
executed copy of such agreement.

 
If the Trustee elects to recognize any claim or comply with any demand made by
any such adverse claimant, it may in its discretion require such claimant to
furnish such surety bond or other security satisfactory to the Trustee as it
shall deem appropriate fully to indemnify it as between all conflicting claims
or demands.
 
7.15
Acceptance of Trust

 
The Trustee hereby accepts the Trust created and provided for by and in this
agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various persons who shall from time to time be Holders,
subject to all the terms and conditions herein set forth.
 
ARTICLE VIII
COMPENSATION
 
JAG and ExchangeCo jointly and severally agree to pay to the Trustee reasonable
compensation for all of the services rendered and actions taken by it under this
agreement and will reimburse the Trustee for all reasonable expenses (including
but not limited to taxes, compensation paid to experts, agents and advisors, and
travel expenses) and disbursements, including the cost and expense of any suit
or litigation of any character and any proceedings before any governmental
agency, reasonably incurred by the Trustee in connection with its rights and
duties under this agreement; provided that JAG and ExchangeCo shall have no
obligation to reimburse the Trustee for any expenses or disbursements paid,
incurred or suffered by the Trustee in any suit or litigation in which the
Trustee is determined to have acted in bad faith or with negligence or willful
misconduct.  The Trustee shall be obligated to provide only one account or
invoice to ExchangeCo from time to time in connection with its appointment
hereunder.

 
 

--------------------------------------------------------------------------------

 
 
- 25 -
 
ARTICLE IX
INDEMNIFICATION AND LIMITATION OF LIABILITY
 
9.1
Indemnification of the Trustee

 
JAG and ExchangeCo jointly and severally agree to indemnify and hold harmless
the Trustee and each of its partners, officers, employees and agents appointed
and acting in accordance with this agreement (collectively, the "Indemnified
Parties") against all claims, losses, damages, costs, penalties, fines and
reasonable expenses (including reasonable expenses of the Trustee's legal
counsel) which, without fraud, negligence, willful misconduct or bad faith on
the part of such Indemnified Party, may be paid, incurred or suffered by the
Indemnified Party by reason of or as a result of the Trustee's acceptance or
administration of the Trust, its compliance with its duties set forth in this
agreement, or any written or oral instructions delivered to the Trustee by JAG
or ExchangeCo pursuant hereto. In no case shall JAG or ExchangeCo be liable
under this indemnity for any claim against any of the Indemnified Parties unless
JAG and ExchangeCo shall be notified by the Trustee of the written assertion of
a claim or of any action commenced against the Indemnified Parties, promptly
after any of the Indemnified Parties shall have received any such written
assertion of a claim or shall have been served with a summons or other first
legal process giving information as to the nature and basis of the claim.
Subject to (ii) below, JAG and ExchangeCo shall be entitled to participate at
their own expense in the defense and, if JAG or ExchangeCo so elect at any time
after receipt of such notice, either of them may assume the defense of any suit
brought to enforce any such claim. The Trustee shall have the right to employ
separate counsel in any such suit and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of the Trustee
unless: (i) the employment of such counsel has been authorized by JAG or
ExchangeCo, such authorization not to be unreasonably withheld; or (ii) the
named parties to any such suit include both the Trustee and JAG or ExchangeCo
and the Trustee shall have been advised by counsel acceptable to JAG or
ExchangeCo that there may be one or more legal defenses available to the Trustee
that are different from or in addition to those available to JAG or ExchangeCo
and that an actual or potential conflict of interest exists (in which case JAG
and ExchangeCo shall not have the right to assume the defense of such suit on
behalf of the Trustee, but shall be liable to pay the reasonable fees and
expenses of counsel for the Trustee). This indemnity shall survive the
resignation or removal of the Trustee and the termination of the trust.
 
9.2
Limitation of Liability

 
The Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this agreement, except to the extent that
such loss is attributable to the fraud, negligence, willful misconduct or bad
faith on the part of the Trustee.

 
 

--------------------------------------------------------------------------------

 
 
- 26 -
 
ARTICLE X
CHANGE OF TRUSTEE
 
10.1
Resignation

 
The Trustee, or any trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to JAG and ExchangeCo specifying the
date on which it desires to resign, provided that such notice shall never be
given less than 60 days before such desired resignation date unless JAG and
ExchangeCo otherwise agree and provided further that such resignation shall not
take effect until the date of the appointment of a successor trustee and the
acceptance of such appointment by the successor trustee. Upon receiving such
notice of resignation, JAG and ExchangeCo shall promptly appoint a successor
trustee by written instrument, in duplicate, one copy of which shall be
delivered to the resigning trustee and one copy to the successor trustee.
Failing acceptance by a successor trustee, a successor trustee may be appointed
by an order of the superior court of the province in which ExchangeCo has its
registered office upon application of one or more of the parties hereto.
 
10.2
Removal

 
The Trustee, or any trustee hereafter appointed, may be removed with or without
cause, at any time on 60 days prior notice by written instrument executed by JAG
and ExchangeCo, in duplicate, one copy of which shall be delivered to the
trustee so removed and one copy to the successor trustee; provided that, in
connection with such removal, provision is made for a replacement trustee
similar to that contemplated in Section 10.1.
 
10.3
Successor Trustee

 
Any successor trustee appointed as provided under this agreement shall execute,
acknowledge and deliver to JAG and ExchangeCo and to its predecessor trustee an
instrument accepting such appointment. Thereupon the resignation or removal of
the predecessor trustee shall become effective and such successor trustee,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, duties and obligations of its predecessor under this agreement,
with like effect as if originally named as trustee in this agreement. However,
on the written request of JAG and ExchangeCo or of the successor trustee, the
trustee ceasing to act shall, upon payment of any amounts then due it pursuant
to the provisions of this agreement, execute and deliver an instrument
transferring to such successor trustee all the rights and powers of the trustee
so ceasing to act. Upon the request of any such successor trustee, JAG,
ExchangeCo and such predecessor trustee shall execute any and all instruments in
writing for more fully and certainly vesting in and confirming to such successor
trustee all such rights and powers.
 
10.4
Notice of Successor Trustee

 
Upon acceptance of appointment by a successor trustee as provided herein, JAG
and ExchangeCo shall cause to be mailed notice of the succession of such trustee
hereunder to each Holder specified in a List. If JAG or ExchangeCo shall fail to
cause such notice to be mailed within 10 days after acceptance of appointment by
the successor trustee, the successor trustee shall cause such notice to be
mailed at the expense of JAG and ExchangeCo.

 
 

--------------------------------------------------------------------------------

 
 
- 27 -
 
ARTICLE XI
SUCCESSORS
 
11.1
Certain Requirements in Respect of Combination, Etc.

 
Neither JAG nor ExchangeCo shall enter into any transaction (whether by way of
reconstruction, reorganization, consolidation, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other Person or, in the case of a
merger, of the continuing corporation resulting therefrom, but may do so if:
 
 
(a)
such other Person or continuing corporation (the "Successor"), by operation of
law, becomes, without further action, bound by the terms and provisions of this
agreement or, if not so bound, executes, prior to or contemporaneously with the
consummation of such transaction an agreement supplemental hereto and such other
instruments (if any) as are satisfactory to the Trustee and in the opinion of
legal counsel to the Trustee are necessary or advisable to evidence the
assumption by the Successor of liability for all moneys payable and property
deliverable hereunder, the covenant of such Successor to pay and deliver or
cause to be delivered the same and its agreement to observe and perform all the
covenants and obligations of JAG or ExchangeCo, as the case may be, under this
agreement; and

 
 
(b)
such transaction shall, to the satisfaction of the Trustee and in the opinion of
legal counsel to the Trustee, be upon such terms which substantially preserve
and do not impair in any material respect any of the rights, duties, powers and
authorities of the Trustee or of the Holders hereunder.

 
11.2
Vesting of Powers in Successor

 
Whenever the conditions of Section 11. 1 hereof have been duly observed and
performed, the Trustee, if required by Section 11.1 hereof, the Successor and
JAG or ExchangeCo, as the case may be, shall execute and deliver the
supplemental agreement provided for in Article 12 hereof, and thereupon the
Successor shall possess and from time to time may exercise each and every right
and power of JAG or ExchangeCo, as the case may be, under this agreement in the
name of JAG or ExchangeCo, as the case may be, or otherwise and any act or
proceeding by any provision of this agreement required to be done or performed
by the board of directors or any officers of JAG or ExchangeCo may be done and
performed with like force and effect by the directors or officers of such
Successor.
 
11.3
Wholly-owned Subsidiaries

 
Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned subsidiary of JAG with or into JAG or the winding-up,
liquidation or dissolution of any wholly-owned subsidiary of JAG provided that
all of the assets of such subsidiary are transferred to JAG or another
wholly-owned subsidiary of JAG, and any such transactions are expressly
permitted by this Article 11.

 
 

--------------------------------------------------------------------------------

 
 
- 28 -
 
ARTICLE XII
AMENDMENTS AND SUPPLEMENTAL AGREEMENTS
 
12.1
Amendments, Modifications, Etc.

 
Subject to Sections 12.2 and 12.4, this agreement may not be amended, modified
or waived except by an agreement in writing executed by ExchangeCo, JAG and the
Trustee and approved by the Holders in accordance with Section 10.2 of the
Exchangeable Share Provisions. No amendment to or modification or waiver of any
of the provisions of this agreement otherwise permitted hereunder shall be
effective unless made in writing and signed by all of the parties hereto.
 
12.2
Ministerial Amendments

 
Notwithstanding the provisions of Section 12.1 hereof, the parties to this
agreement may in writing, at any time and from time to time, without the
approval of the Holders, amend or modify this agreement for the purposes of:
 
 
(a)
adding to the covenants of any or all of the parties hereto for the protection
of the Holders hereunder subject to the receipt by the Trustee of an opinion of
its counsel that the addition of the proposed covenant is not prejudicial to the
interests of the holders as a whole or the Trustee;

 
 
(b)
making such amendments or modifications not inconsistent with this agreement as
may be necessary or desirable with respect to matters or questions which, in the
opinion of the board of directors of each of JAG and ExchangeCo and in the
opinion of the Trustee and its counsel, having in mind the best interests of the
Holders as a whole, it may be expedient to make, provided that such boards of
directors and the Trustee and its counsel shall be of the opinion that such
amendments and modifications will not be prejudicial to the interests of the
Holders as a whole;

 
 
(c)
making such changes or corrections which, on the advice of counsel to
ExchangeCo, JAG and the Trustee, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error; provided that the Trustee and its counsel
and the board of directors of each of ExchangeCo and JAG shall be of the opinion
that such changes or corrections will not be prejudicial to the interests of the
Holders as a whole; or

 
 
(d)
making such changes as may be necessary or appropriate to implement or give
effect to any assignment or assumption made pursuant to Section 14.9 hereof.

 
12.3
Meeting to Consider Amendments

 
ExchangeCo, at the request of JAG, shall call a meeting or meetings of the
Holders for the purpose of considering any proposed amendment or modification
requiring approval pursuant hereto. Any such meeting or meetings shall be called
and held in accordance with the by-laws of ExchangeCo, the Exchangeable Share
Provisions and all applicable laws.

 
 

--------------------------------------------------------------------------------

 
 
- 29 -
 
12.4
Changes in Capital of JAG and ExchangeCo

 
At all times after the occurrence of any event effected pursuant to Section 2.7
or Section 2.8 of the Support Agreement, as a result of which either JAG Common
Stock or the Exchangeable Shares or both are in any way changed, this agreement
shall forthwith be amended and modified as necessary in order that it shall
apply with full force and effect, mutatis mutandis, to all new securities into
which JAG Common Stock or the Exchangeable Shares or both are so changed, and
the parties hereto shall execute and deliver a supplemental agreement giving
effect to and evidencing such necessary amendments and modifications.
 
12.5
Execution of Supplemental Agreements

 
From time to time, ExchangeCo (when authorized by a resolution of its Board of
Directors), JAG (when authorized by a resolution of its board of directors) and
the Trustee may, subject to the provisions of these presents, and they shall,
when so directed by these presents, execute and deliver by their proper
officers, agreements or other instruments supplemental hereto, which thereafter
shall form part hereof, for any one or more of the following purposes:
 
 
(a)
evidencing the succession of any Successors to JAG and the covenants of and
obligations assumed by each such Successor in accordance with the provisions of
Article 11 and the successor of any successor trustee in accordance with the
provisions of Article 10;

 
 
(b)
making any additions to, deletions from or alterations of the provisions of this
agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Rights which, in the opinion of the Trustee and its counsel, will not be
prejudicial to the interests of the Holders as a whole or are in the opinion of
counsel to the Trustee necessary or advisable in order to incorporate, reflect
or comply with any legislation the provisions of which apply to JAG, ExchangeCo,
the Trustee or this agreement;

 
 
(c)
to implement or give effect to any assignment or assumption made pursuant to
Section 14.9 hereof; and

 
 
(d)
for any other purposes not inconsistent with the provisions of this agreement,
including without limitation to make or evidence any amendment or modification
to this agreement as contemplated hereby, provided that, in the opinion of the
Trustee and its counsel, the rights of the Trustee and the Holders as a whole
will not be prejudiced thereby.


 
 

--------------------------------------------------------------------------------

 
 
- 30 -
 
ARTICLE XIII
TERMINATION
 
13.1
Term

 
This agreement and the Trust created hereby shall become effective on the
Effective Date and the Trust shall continue until the earliest to occur of the
following events:
 
 
(a)
no outstanding Exchangeable Shares are held by a Holder;

 
 
(b)
each of ExchangeCo and JAG elects in writing to terminate the Trust and such
termination is approved by the Holders of the Exchangeable Shares in accordance
with Section 10.1 of the Exchangeable Share Provisions; and

 
 
(c)
21 years after the death of the last survivor of the descendants of Her Majesty
Queen Elizabeth II of the United Kingdom of Great Britain and Northern Ireland
living on the date of the creation of the Trust.

 
13.2
Survival of Agreement

 
This agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Holder; provided,
however, that the provisions of Articles 8 and 9 hereof shall survive any such
termination of this agreement.
 
ARTICLE XIV
GENERAL
 
14.1
Severability

 
If any provision of this agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
agreement shall not in any way be affected or impaired thereby, and the
agreement shall be carried out as nearly as possible in accordance with its
original terms and conditions.
 
14.2
Inurement

 
This agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns and to the benefit
of the Holders.
 
14.3
Notices to Parties

 
All notices and other communications between the parties hereunder shall be in
writing and shall be deemed to have been given if delivered personally or by
confirmed telecopy to the parties at the following addresses (or at such other
address for such party as shall be specified in like notice):

 
 

--------------------------------------------------------------------------------

 
 
- 31 -
 
 
(a)
if to JAG:

 
6865 S.W. 18th Street, Suite B13
Boca Raton, FL  33433
Attention: Mr. Thomas J. Mazzarisi, CEO
Fax:  (866) 654-2837


 
(b)
if to ExchangeCo to:

 
6295 Northam Drive, Unit No. 8
Mississauga, ON  L4V 1H8
Attention: Brian S. Sterling, President
Fax:  (905) 673-9865


 
(c)
if to the Trustee to:

 
1600 - 130 King Street West
The Exchange Tower
Toronto, Ontario M5X 1J5 Canada
Attention: Sanjay M. Joshi, Partner
Fax:  (416) 861-0445


Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof, and if given by telecopy shall be
deemed to have been given and received on the date of receipt thereof unless
such day is not a Business Day in which case it shall be deemed to have been
given and received upon the immediately following Business Day.
 
14.4
Notice to Holders

 
Any and all notices to be given and any documents to be sent to any Holders may
be given or sent to the address of such Holder shown on the register of Holders
of Exchangeable Shares in any manner permitted by the Exchangeable Share
Provisions and shall be deemed to be received (if given or sent in such manner)
at the time specified in such Exchangeable Share Provisions, the provisions of
which Exchangeable Share Provisions shall apply mutatis mutandis to notices or
documents as aforesaid sent to such Holders.
 
14.5
Risk of Payments by Post

 
Whenever payments are to be made or documents are to be sent to any Holder by
the Trustee, by ExchangeCo or by JAG or by such Holder to the Trustee or to JAG
or ExchangeCo, the making of such payment or sending of such document sent
through the mail shall be at the risk of ExchangeCo or JAG, in the case of
payments made or documents sent by the Trustee or ExchangeCo or JAG, and the
Holder, in the case of payments made or documents sent by the Holder.

 
 

--------------------------------------------------------------------------------

 
 
- 32 -
 
14.6
Counterparts

 
This agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.
 
14.7
Jurisdiction

 
This agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.
 
14.8
Attornment

 
JAG agrees that any action or proceeding arising out of or relating to this
agreement may be instituted in the courts of Ontario, waives any objection which
it may have now or hereafter to the venue of any such action or proceeding,
irrevocably submits to the jurisdiction of such courts in any such action or
proceeding, agrees to be bound by any judgment of such courts and agrees not to
seek, and hereby waives, any review of the merits of any such judgment by the
courts of any other jurisdiction and hereby appoints ExchangeCo at its
registered office in the Province of Ontario as JAG's attorney for service of
process.
 
14.9
Permitted Assignment

 
JAG may assign any or all of its rights and obligations under this Agreement to
JAG Holdco, provided that each of JAG and JAG Holdco shall thereafter, jointly
and severally, be liable for the performance by JAG Holdco of the obligations of
JAG pursuant to this Agreement. Any and all of the obligations of JAG may be
performed and satisfied by JAG Holdco, except that nothing in this Section 14.9
will permit any change to the rights, privileges, restrictions and conditions
attaching to the Voting Share or Exchangeable Shares or to the Exchange Right,
Exchange Put Right or Automatic Exchange Rights.

 
 

--------------------------------------------------------------------------------

 
 
- 33 -
 
IN WITNESS WHEREOF, the parties hereby have caused this agreement to be duly
executed as of the date first above written.
 

 
JAG Media Holdings, Inc.
   
Per: 
/s/ Thomas J. Mazzarisi  
Name:  Thomas J. Mazzarisi
 
Title:  Chairman & CEO
     
CardioGenics Exchangeco Inc.
   
Per: 
/s/ Brian S. Sterling  
Name:  Brian S. Sterling
 
Title:  President
     
WeirFoulds LLP
   
Per: 
/s/ Sanjay M. Joshi   
Name:  Sanjay M. Joshi
 
Title:  Partner


 
 

--------------------------------------------------------------------------------

 
 
- 34 -
 
EXHIBIT A


AMENDED ARTICLES OF INCORPORATION


OF


CARDIOGENICS EXCHANGECO INC.

 
 

--------------------------------------------------------------------------------

 
 
- 35 -
 
SHARE CAPITAL AND OTHER PROVISIONS
TO BE INCLUDED IN THE ARTICLES OF INCORPORATION OF CARDIOGENICS
EXCHANGECO INC.
 
SHARE CAPITAL
 
PROVISIONS ATTACHING TO THE COMMON SHARES
 
The common shares ("Common Shares") in the capital of the Corporation shall have
attached thereto the following rights, privileges, restrictions and conditions:
 
Dividends
 
Subject to the prior rights of the Exchangeable Shares and any other shares
ranking prior to the Common Shares, holders of Common Shares have a right to
receive dividends when declared by the Board of Directors out of property of the
Corporation legally available therefor.
 
Liquidation
 
Subject to the prior rights of the Exchangeable Shares and any other shares
ranking prior to the Common Shares, the holders of Common Shares shall, upon any
liquidation, dissolution or winding-up of the Corporation, whether voluntary or
involuntary, or other distribution of the assets of the Corporation for the
purpose of winding-up its affairs, be entitled to receive the remaining property
and assets of the Corporation.
 
Voting
 
The holders of the Common Shares shall be entitled to receive notice of and to
attend all meetings of shareholders (other than separate meetings of other
classes or series of shares), and shall be entitled to one vote for each Common
Share held.
 
PROVISIONS ATTACHING TO THE EXCHANGEABLE SHARES
 
The Exchangeable Shares in the capital of the Corporation shall have the
following rights, privileges, restrictions and conditions:
 
ARTICLE XV
INTERPRETATION
 
15.1
For the purposes of these rights, privileges, restrictions and conditions:

 
"Act" means the Business Corporations Act (Ontario), as amended, consolidated or
re-enacted from time to time.

 
 

--------------------------------------------------------------------------------

 
 
- 36 -
 
"Aggregate Equivalent Vote Amount" means, with respect to any matter,
proposition or question on which holders of JAG Common Stock are entitled to
vote, consent or otherwise act, the product of (i) the number of Exchangeable
Shares then issued and outstanding and held by holders (other than JAG and its
Subsidiaries) multiplied by (ii) the number of votes to which a holder of one
share of JAG Common Stock is entitled with respect to such matter, proposition
or question.
 
"Automatic Redemption Date" means the date for the automatic redemption by the
Corporation of Exchangeable Shares pursuant to Article 7 of these share
provisions, which date shall be the first to occur of (a) the date, if any,
selected pursuant to this clause (a) by the Board of Directors of the
Corporation, such date to be no earlier than the tenth anniversary of the
Effective Date, (b) the date selected by the Board of Directors of the
Corporation (such date to be no earlier than the third anniversary of the
Effective Date of the Arrangement) at a time when less than 10% of the number of
Exchangeable Shares issuable on the Effective Date (other than Exchangeable
Shares held by JAG and its Subsidiaries, and as such number of shares may be
adjusted as deemed appropriate by the Board of Directors to give effect to any
subdivision or consolidation of or stock dividend on the Exchangeable Shares,
any issuance or distribution of rights to acquire Exchangeable Shares or
securities exchangeable for or convertible into or carrying rights to acquire
Exchangeable Shares, any issue or distribution of other securities or rights or
evidences of indebtedness or assets, or any other capital reorganization or
other transaction involving or affecting the Exchangeable Shares), are
outstanding, (c) the Business Day prior to the record date for any meeting or
vote of the shareholders of the Corporation to consider any matter on which the
holders of Exchangeable Shares would be entitled to vote as shareholders of the
Corporation, but excluding any meeting or vote as described in clause (d) below,
or (d) the Business Day following the day on which the holders of Exchangeable
Shares fail to take the necessary action at a meeting or other vote of holders
of Exchangeable Shares, if and to the extent such action is required, to approve
or disapprove, as applicable, any change to, or in the rights of the holders of,
Exchangeable Shares, if the approval or disapproval, as applicable, of such
change would be required to maintain the economic and legal equivalence of the
Exchangeable Shares and the JAG Common Stock.
 
"Board of Directors" means the board of directors of the Corporation and any
committee thereof acting within its authority.
 
"Business Day" means any day other than a Saturday, a Sunday or a day when banks
are not open for business in Toronto, Ontario.
 
"CardioGenics" means CardioGenics Inc., a corporation organized and existing
under the Act.
 
"Common Shares" means the common shares in the capital of the Corporation.
 
"Corporation" means CardioGenics Exchangeco Inc., a corporation organized and
existing under the Act and includes any successor corporation.

 
 

--------------------------------------------------------------------------------

 
 
- 37 -
 
"Current Market Price" means, in respect of a share of JAG Common Stock on any
date, the average of the closing sale prices per share (computed and rounded to
the third decimal point) of shares of JAG Common Stock during the period of 20
consecutive trading days ending not more than five trading days before such date
on the OTC Bulletin Board (“OTCBB”), or, if JAG Common Stock is not then traded
on the OTCBB, on such other principal U.S. stock exchange or automated quotation
system on which the JAG Common Stock is then listed or quoted, as the case may
be, as may be selected by the Board of Directors for such purpose; provided,
however, that if, in the opinion of the Board of Directors the public
distribution or trading activity of JAG Common Stock during such period does not
create a market which reflects the fair market value of a share of JAG Common
Stock, then the Current Market Price of a share of JAG Common Stock shall be
determined by the Board of Directors based upon the advice of such qualified
independent financial advisors as the Board of Directors may deem to be
appropriate, and provided further than any such selection, opinion or
determination by the Board of Directors shall be conclusive and binding.
 
"Effective Date" the date hereof.
 
"Exchange Put Date" has the meaning provided in Section 8.2.
 
"Exchange Put Right" has the meaning provided in Section 8.1.
 
"Exchangeable Share Consideration" means, with respect to each Exchangeable
Share, for any acquisition of or redemption of or distribution of assets of the
Corporation in respect of or purchase pursuant to these share provisions, the
Support Agreement or the Voting and Exchange Trust Agreement:
 
 
(a)
the Current Market Price of one share of JAG Common Stock deliverable in
connection with such action;

 
 
(b)
a cheque or cheques payable at par at any branch of the bankers of the payor in
the amount of all declared, payable and unpaid, and all undeclared but payable,
cash dividends deliverable in connection with such action; and

 
 
(c)
such stock or other property constituting any declared and unpaid, and all
undeclared but payable, non-cash dividends deliverable in connection with such
action,

 
provided that (i) that part of the consideration which represents (a) above,
shall be fully paid and satisfied by the delivery of one share of JAG Common
Stock, such share to be duly issued as a fully paid and non-assessable share,
(ii) that part of the consideration which represents (c), above, shall be fully
paid and satisfied by delivery of such non-cash items, and (iii) any such
consideration shall be delivered free and clear of any lien, claim, encumbrance,
security interest or adverse claim or interest less any tax required to be
deducted and withheld therefrom and without interest.
 
"Exchangeable Share Price" means, for each Exchangeable Share, an amount equal
to the aggregate of:
 
 
(a)
the Current Market Price of a share of JAG Common Stock; plus


 
 

--------------------------------------------------------------------------------

 
 
- 38 -
 
 
(b)
an additional amount equal to the full amount of all cash dividends declared,
payable and unpaid, on such Exchangeable Share; plus

 
 
(c)
an additional amount equal to all dividends declared and payable on JAG Common
Stock which have not been declared on Exchangeable Shares in accordance
herewith; plus

 
 
(d)
an additional amount representing non-cash dividends declared, payable and
unpaid, on such Exchangeable Share.

 
"Exchangeable Shares" means the Exchangeable Shares of the Corporation having
the rights, privileges, restrictions and conditions set forth herein.
 
"JAG" means JAG Media Holdings, Inc., a corporation organized and existing under
the laws of the State of Nevada and includes any successor corporation or any
corporation in which the holders of JAG Common Stock hold securities resulting
from the application of Section 2.7 of the Support Agreement;
 
"JAG Call Notice" has the meaning provided in Section 6.3.
 
"JAG Common Stock" means the shares of common stock of JAG, with a par value of
U.S. $0.00001 per share, having voting rights of one vote per share, and any
other securities resulting from the application of Section 2.7 of the Support
Agreement.
 
"JAG Dividend Declaration Date" means the date on which the board of directors
of JAG declares any dividend on the JAG Common Stock.
 
"JAG Holdco" has the meaning provided in the Voting and Exchange Trust
Agreement.
 
"JAG Special Share" means the one share of Special Voting Stock of JAG, with a
par value of U.S. $0.01, and having voting rights at meetings of holders of JAG
Common Stock equal to the Aggregate Equivalent Voting Amount.
 
"Liquidation Amount" has the meaning provided in Section 5.1.
 
"Liquidation Call Right" has the meaning provided in the Articles of
Incorporation of the Corporation.
 
"Liquidation Call Purchase Price" has the meaning provided in the Articles of
Incorporation of the Corporation.
 
"Liquidation Date" has the meaning provided in Section 5.1.
 
"Purchase Price" has the meaning provided in Section 6.3.
 
"Redemption Call Purchase Price" has the meaning provided in the Articles of
Incorporation of the Corporation.

 
 

--------------------------------------------------------------------------------

 
 
- 39 -
 
"Redemption Call Right" has the meaning provided in the Articles of
Incorporation of the Corporation.
 
"Redemption Price" has the meaning provided in Section 7.1.
 
"Retracted Shares" has the meaning provided in subsection 6.1 (a).
 
"Retraction Call Right" has the meaning provided in subsection 6.1 (c).
 
"Retraction Date" has the meaning provided in subsection 6.1 (b).
 
"Retraction Price" has the meaning provided in Section 6.1.
 
"Retraction Request" has the meaning provided in Section 6.1.
 
"Subsidiary", in relation to any person, means any body corporate, partnership,
joint venture, association or other entity of which more than 50% of the total
voting power of shares of stock or units of ownership or beneficial interest
entitled to vote in the election of directors (or members of a comparable
governing body) is owned or controlled, directly or indirectly, by such person.
 
"Support Agreement" means the Support Agreement between JAG and the Corporation,
made as of the Effective Date.
 
"Transfer Agent" means the duly appointed transfer agent for the time being of
the Exchangeable Shares, and, if there is more than one such transfer agent,
then the principal Canadian transfer agent.
 
"Trustee" means the Trustee appointed under the Voting and Exchange Trust
Agreement, and any successor trustee.
 
"Voting and Exchange Trust Agreement" means the Voting and Exchange Trust
Agreement among the Corporation, JAG and the Trustee, made as of the Effective
Date.
 
ARTICLE XVI
RANKING OF EXCHANGEABLE SHARES
 
16.1                         The Exchangeable Shares shall be entitled to a
preference over the Common Shares and any other shares ranking junior to the
Exchangeable Shares, with respect to the payment of dividends and the
distribution of assets in the event of the liquidation, dissolution or
winding-up of the Corporation, whether voluntary or involuntary, or any other
distribution of the assets of the Corporation among its shareholders for the
purpose of winding-up its affairs.

 
 

--------------------------------------------------------------------------------

 
 
- 40 -
 
ARTICLE XVII
DIVIDENDS
 
17.1                         A holder of an Exchangeable Share shall be entitled
to receive and the Board of Directors shall, subject to applicable law, on each
JAG Dividend Declaration Date, declare a dividend on each Exchangeable Share (a)
in the case of a cash dividend declared on the JAG Common Stock, in an amount in
cash for each Exchangeable Share equal to the cash dividend declared on each
share of JAG Common Stock, (b) in the case of a stock dividend declared on the
JAG Common Stock to be paid in JAG Common Stock, in such number of Exchangeable
Shares for each Exchangeable Share as is equal to the number of shares of JAG
Common Stock to be paid on each share of JAG Common Stock, (c) in the case of a
dividend declared on the JAG Common Stock in property other than cash or
securities of JAG, in such type and amount of property for each Exchangeable
Share as is the same as the type and amount of property declared as a dividend
on each share of JAG Common Stock or (d) in the case of a dividend declared on
the JAG Common Stock to be paid in securities of JAG other than JAG Common
Stock, in such number of either such securities or economically equivalent
securities of the Corporation, as the Board of Directors determines, for each
Exchangeable Share as is equal to the number of securities of JAG to be paid on
each share of JAG Common Stock. Such dividends (less any tax required to be
deducted and withheld from such dividends) shall be paid out of money, assets or
property of the Corporation properly applicable to the payment of dividends, or
out of authorized but unissued shares of the Corporation.
 
17.2                         Cheques of the Corporation payable at par at any
branch of the bankers of the Corporation shall be issued in respect of any cash
dividends contemplated by subsection 3.1 (a) hereof and the sending of such a
cheque to each holder of an Exchangeable Share (less any tax required to be
deducted and withheld from such dividends paid or credited by the Corporation)
shall satisfy the cash dividends represented thereby unless the cheque is not
paid on presentation. Certificates registered in the name of the registered
holder of Exchangeable Shares shall be issued or transferred in respect of any
stock dividends contemplated by subsections 3.1 (b) or (d) hereof and the
sending of such a certificate to each holder of an Exchangeable Share shall
satisfy the stock dividend represented thereby or dividend payable in other
securities represented thereby. Such other type and amount of property in
respect of any dividends contemplated by subsection 3.1 (c) hereof shall be
issued, distributed or transferred by the Corporation in such manner as it shall
determine and the issuance, distribution or transfer thereof by the Corporation
to each holder of an Exchangeable Share shall satisfy the dividend represented
thereby. In all cases, any such dividends shall be subject to any reduction or
adjustment for tax required to be deducted and withheld from such dividends, and
the Corporation shall be entitled to liquidate some of the property which would
otherwise be deliverable in payment of such dividends to a particular holder of
Exchangeable Shares to fund any statutory withholding obligation. No holder of
an Exchangeable Share shall be entitled to recover by action or other legal
process against the Corporation any dividend which is represented by a cheque
that has not been duly presented to the Corporation's bankers for payment or
which otherwise remains unclaimed for a period of six years from the date on
which such dividend was payable.
 
17.3                         The record date for the determination of the
holders of Exchangeable Shares entitled to receive payment of, and the payment
date for, any dividend declared on the Exchangeable Shares under Section 3.1
hereof shall be the same dates as the record date and payment date,
respectively, for the corresponding dividend declared on the JAG Common Stock.
 
17.4                         If on any payment date for any dividends declared
on the Exchangeable Shares under Section 3.1 hereof the dividends are not paid
in full on all of the Exchangeable Shares then outstanding, any such dividends
which remain unpaid shall be paid on a subsequent date or dates determined by
the Board of Directors on which the Corporation shall have sufficient moneys,
assets or property properly applicable to the payment of such dividends.

 
 

--------------------------------------------------------------------------------

 
 
- 41 -
 
17.5                      Except as provided in this Article 3, the holders of
Exchangeable Shares shall not be entitled to receive dividends in respect
thereof.
 
ARTICLE XVIII
CERTAIN RESTRICTIONS
 
18.1                      So long as any of the Exchangeable Shares are
outstanding, the Corporation shall not at any time without, but may at any time
with, the approval of the holders of the Exchangeable Shares given as specified
in Article 10 of these share provisions:
 
 
(a)
pay any dividends on the Common Shares, or any other shares ranking junior to
the Exchangeable Shares, other than stock dividends payable in any such other
shares ranking junior to the Exchangeable Shares;

 
 
(b)
redeem or purchase or make any capital distribution in respect of Common Shares
or any other shares ranking junior to the Exchangeable Shares with respect to
the payment of dividends or on any liquidation distribution;

 
 
(c)
redeem or purchase any other shares of the Corporation ranking equally with the
Exchangeable Shares with respect of the payment of dividends or on any
liquidation distribution; or

 
 
(d)
amend the articles or by-laws of the Corporation, in either case in any manner
that would affect the rights or privileges of the holders of the Exchangeable
Shares.

 
The restrictions in subsections 4.1 (a), 4.1 (b) and 4.1 (c) above shall not
apply if all dividends on the outstanding Exchangeable Shares corresponding to
dividends declared with a record date on or following the Effective Date on the
JAG Common Stock shall have been declared on the Exchangeable Shares and paid in
full. Nothing herein shall be interpreted to restrict the Corporation from
issuing additional Common Shares or Exchangeable Shares.
 
ARTICLE XIX
DISTRIBUTION ON LIQUIDATION
 
19.1                      In the event of the liquidation, dissolution or
winding-up of the Corporation or any other distribution of the assets of the
Corporation among its shareholders for the purpose of winding-up its affairs,
provided that neither JAG nor JAG Holdco shall have exercised the Liquidation
Call Right, a holder of Exchangeable Shares shall be entitled, subject to
applicable law, to receive from the assets of the Corporation in respect of each
Exchangeable Share held by such holder on the effective date of such
liquidation, dissolution or winding-up (the "Liquidation Date"), before any
distribution of any part of the assets of the Corporation to the holders of the
Common Shares or any other shares ranking junior to the Exchangeable Shares, an
amount equal to the Exchangeable Share Price applicable on the last Business Day
prior to the Liquidation Date (the "Liquidation Amount") in accordance with
Section 5.2.  In connection with payment of the Liquidation Amount, the
Corporation shall be entitled to liquidate some of the JAG Common Stock which
would otherwise be deliverable as Exchangeable Share Consideration to the
particular holder of Exchangeable Shares in order to fund any statutory
withholding tax obligation.

 

--------------------------------------------------------------------------------

 
 
- 42 -
 
19.2                      Within 10 Business Days after the Liquidation Date,
and subject to the exercise by JAG or JAG Holdco of the Liquidation Call Right,
the Corporation shall cause to be delivered to the holders of the Exchangeable
Shares the Liquidation Amount for each such Exchangeable Share upon presentation
and surrender of the certificates representing such Exchangeable Shares,
together with such other documents and instruments as may be required to effect
a transfer of Exchangeable Shares under applicable law and the by-laws of the
Corporation and such additional documents and instruments as the Transfer Agent
may reasonably require, at the registered office of the Corporation or at any
office of the Transfer Agent as may be specified by the Corporation in Schedule
A hereto or by notice to the holders of the Exchangeable Shares. Payment of the
total Liquidation Amount for such Exchangeable Shares shall be made by delivery
to each holder, at the address of the holder recorded in the securities register
of the Corporation for the Exchangeable Shares or by holding for pick up by the
holder at the registered office of the Corporation or at any office of the
Transfer Agent as may be specified by the Corporation in Schedule A hereto or by
notice to the holders of Exchangeable Shares, on behalf of the Corporation of
the Exchangeable Share Consideration representing the total Liquidation Amount.
On and after the Liquidation Date, the holders of the Exchangeable Shares shall
cease to be holders of such Exchangeable Shares and shall not be entitled to
exercise any of the rights of holders in respect thereof, other than the right
to receive their proportionate part of the total Liquidation Amount, unless
payment of the total Liquidation Amount for such Exchangeable Shares shall not
be made upon presentation and surrender of share certificates in accordance with
the foregoing provisions, in which case the rights of the holders shall remain
unaffected until the total Liquidation Amount has been paid in the manner
hereinbefore provided. The Corporation shall have the right at any time on or
after the Liquidation Date to deposit or cause to be deposited the Exchangeable
Share Consideration in respect of the Exchangeable Shares represented by
certificates that have not at the Liquidation Date been surrendered by the
holders thereof in a custodial account or for safe keeping, in the case of
non-cash items, with any chartered bank or trust company in Canada. Upon such
deposit being made, the rights of the holders of Exchangeable Shares after such
deposit shall be limited to receiving their proportionate part of the total
Liquidation Amount for such Exchangeable Shares so deposited, against
presentation and surrender of the said certificates held by them, respectively,
in accordance with the foregoing provisions. Upon such payment or deposit of
such Exchangeable Share Consideration, the holders of the Exchangeable Shares
shall thereafter be considered and deemed for all purposes to be the holders of
the JAG Common Stock delivered to them. Notwithstanding the foregoing, until
such payment or deposit of such Exchangeable Share Consideration, the holder
shall be deemed to still be a holder of Exchangeable Shares for purposes of all
voting rights with respect thereto under the Voting and Exchange Trust
Agreement.
 
19.3                      After the Corporation has satisfied its obligations to
pay the holders of the Exchangeable Shares the Liquidation Amount per
Exchangeable Share, such holders shall not be entitled to share in any further
distribution of the assets of the Corporation.

 

--------------------------------------------------------------------------------

 
 
- 43 -
 
19.4                      If JAG or JAG Holdco exercises the Liquidation Call
Right, each holder of Exchangeable Shares shall be obligated to sell the
Exchangeable Shares held by such holder to JAG or JAG Holdco, as the case may
be, on the Liquidation Date on payment to such holder by JAG or JAG Holdco, as
the case may be, of the Exchangeable Share Consideration representing the
Liquidation Call Purchase Price for each Exchangeable Share.
 
ARTICLE XX
RETRACTION OF EXCHANGEABLE SHARES BY HOLDER
 
20.1                      A holder of Exchangeable Shares shall be entitled at
any time, subject to applicable law and the exercise by JAG or JAG Holdco of the
Retraction Call Right (which, if exercised by JAG or JAG Holdco, shall be
binding on the holder of Exchangeable Shares) and otherwise upon compliance with
the provisions of this Article 6, to require the Corporation to redeem any or
all of the Exchangeable Shares registered in the name of such holder for an
amount equal to the Exchangeable Share Price applicable on the last Business Day
prior to the Retraction Date (the "Retraction Price") which as set forth in
Section 6.4, shall be fully paid and satisfied by the delivery by or on behalf
of the Corporation of the Exchangeable Share Consideration representing such
holder's Retraction Price. In connection with payment of the Retraction Price,
the Corporation shall be entitled to liquidate some of the JAG Common Stock that
would otherwise be deliverable as Exchangeable Share Consideration to the
particular holder of Exchangeable Shares in order to fund any statutory
withholding tax obligation. To effect such redemption, the holder shall present
and surrender at the registered office of the Corporation or at any office of
the Transfer Agent as may be specified by the Corporation in Schedule A hereto
or by notice to the holders of Exchangeable Shares the certificate or
certificates representing the Exchangeable Shares which the holder desires to
have the Corporation redeem, together with such other documents and instruments
as may be required to effect a transfer of Exchangeable Shares under applicable
law and the by-laws of the Corporation and such additional documents and
instruments as the Transfer Agent may reasonably require, and together with a
duly executed statement (the "Retraction Request") in the form of Schedule "A"
hereto or in such other form as may be acceptable to the Corporation:
 
 
(a)
specifying that the holder desires to have all or any number specified therein
of the Exchangeable Shares represented by such certificate or certificates (the
"Retracted Shares") redeemed by the Corporation;

 
 
(b)
stating the Business Day on which the holder desires to have the Corporation
redeem the Retracted Shares (the "Retraction Date"), provided that the
Retraction Date shall be not less than five Business Days nor more than 10
Business Days after the date on which the Retraction Request is received by the
Transfer Agent as agent for the Corporation and further provided that, in the
event that no such Business Day is specified by the holder in the Retraction
Request, the Retraction Date shall be deemed to be the tenth Business Day after
the date on which the Retraction Request is received by the Transfer Agent; and

 
 
(c)
acknowledging the overriding right (the "Retraction Call Right") of JAG or JAG
Holdco to purchase all but not less than all the Retracted Shares directly from
the holder and that the Retraction Request shall be deemed to be a revocable
offer by the holder to sell the Retracted Shares in accordance with the
Retraction Call Right on the terms and conditions set out in Section 6.3 below.

 
 

--------------------------------------------------------------------------------

 
 
- 44 -
 
20.2                      Subject to the exercise by JAG or JAG Holdco of the
Retraction Call Right, upon receipt by the Transfer Agent in the manner
specified in Section 6.1 hereof of a certificate or certificates representing
the number of Exchangeable Shares which the holder desires to have the
Corporation redeem, together with a Retraction Request, and provided that the
Retraction Request is not revoked by the holder in the manner specified in
Section 6.6, the Corporation shall redeem the Retracted Shares effective at the
close of business on the Retraction Date and shall cause to be delivered to such
holder the total Retraction Price with respect to such shares in accordance with
Section 6.4 hereof. If only a part of the Exchangeable Shares represented by any
certificate are redeemed or purchased by JAG or JAG Holdco pursuant to the
Retraction Call Right, a new certificate for the balance of such Exchangeable
Shares shall be issued to the holder at the expense of the Corporation.
 
20.3                      Upon receipt by the Corporation of a Retraction
Request, the Corporation shall immediately notify JAG and JAG Holdco thereof. In
order to exercise the Retraction Call Right, JAG or JAG Holdco must notify the
Corporation in writing of its determination to do so (the "JAG Call Notice")
within two Business Days of such notification. If JAG or JAG Holdco does not so
notify the Corporation within such two Business Days, the Corporation will
notify the holder as soon as possible thereafter that neither JAG nor JAG Holdco
will exercise the Retraction Call Right. If JAG or JAG Holdco delivers the JAG
Call Notice within such two Business Days, and provided that the Retraction
Request is not revoked by the holder in the manner specified in Section 6.6
hereof, the Retraction Request shall thereupon be considered only to be an offer
by the holder to sell the Retracted Shares to JAG or JAG Holdco, as the case may
be, in accordance with the Retraction Call Right. In such event, the Corporation
shall not redeem the Retracted Shares and JAG or JAG Holdco, as the case may be,
shall purchase from such holder and such holder shall sell to JAG or JAG Holdco,
as the case may be, on the Retraction Date the Retracted Shares for a purchase
price per share (the "Purchase Price") equal to the Retraction Price, which as
set forth in Section 6.4 hereof, shall be fully paid and satisfied by the
delivery by or on behalf of JAG or JAG Holdco, as the case may be, of the
Exchangeable Share Consideration representing such holder's Purchase Price. For
the purposes of completing a purchase pursuant to the Retraction Call Right, JAG
or JAG Holdco, as the case may be, shall deposit with the Transfer Agent, on or
before the Retraction Date, the Exchangeable Share Consideration representing
the total Purchase Price. Provided that such Exchangeable Share Consideration
has been so deposited with the Transfer Agent, the closing of the purchase and
sale of the Retracted Shares pursuant to the Retraction Call Right shall be
deemed to have occurred as at the close of business on the Retraction Date and,
for greater certainty, no redemption by the Corporation of such Retracted Shares
shall take place on the Retraction Date. In the event that JAG or JAG Holdco, as
the case may be, does not deliver a JAG Call Notice within two Business Days or
otherwise comply with these Exchangeable Share provisions in respect thereto,
and provided that Retraction Request is not revoked by the holder in the manner
specified in Section 6.6 hereof, the Corporation shall redeem the Retracted
Shares on the Retraction Date and in the manner otherwise contemplated in this
Article 6.

 

--------------------------------------------------------------------------------

 
 
- 45 -
 
20.4                      Subject to receipt by the Corporation of a Retraction
Request, the Corporation, JAG or JAG Holdco, as the case may be, shall deliver
or cause the Transfer Agent to deliver to the relevant holder, at the address of
the holder recorded in the securities register of the Corporation for the
Exchangeable Shares or at the address specified in the holder's Retraction
Request or by holding for pick up by the holder at the registered office of the
Corporation or at any office of the Transfer Agent as may be specified by the
Corporation in Schedule A hereto or by notice to the holders of Exchangeable
Shares, the Exchangeable Share Consideration representing the total Retraction
Price or the total Purchase Price, as the case may be, and such delivery of such
Exchangeable Share Consideration to the Transfer Agent shall be deemed to be
payment of and shall satisfy and discharge all liability for the total
Retraction Price or total Purchase Price, as the case may be, except as to any
cheque included therein which is not paid on due presentation.
 
20.5                      On and after the close of business on the Retraction
Date, the holder of the Retracted Shares shall cease to be a holder of such
Retracted Shares and shall not be entitled to exercise any of the rights of a
holder in respect thereof, other than the right to receive such holder's
proportionate part of the total Retraction Price or total Purchase Price, as the
case may be, unless upon presentation and surrender of certificates in
accordance with the foregoing provisions, payment of the total Retraction Price
or the total Purchase Price, as the case may be, shall not be made, in which
case the rights of such holder shall remain unaffected until the Exchangeable
Share Consideration representing the total Retraction Price or the total
Purchase Price, as the case may be, has been paid in the manner hereinbefore
provided. On and after the close of business on the Retraction Date, provided
that presentation and surrender of certificates and payment of the Exchangeable
Share Consideration representing the total Retraction Price or the total
Purchase Price, as the case may be, has been made in accordance with the
foregoing provisions, the holder of the Retracted Shares so redeemed by the
Corporation or purchased by JAG or JAG Holdco shall thereafter be considered and
deemed for all purposes to be a holder of the JAG Common Stock delivered to it.
Notwithstanding the foregoing, until such payment of such Exchangeable Share
Consideration to the holder, the holder shall be deemed to still be a holder of
Exchangeable Shares for purposes of all voting rights with respect thereto under
the Voting and Exchange Trust Agreement.
 
Notwithstanding any other provision of this Article 6, the Corporation shall not
be obligated to redeem Retracted Shares specified by a holder in a Retraction
Request to the extent that such redemption of Retracted Shares would be contrary
to liquidity or solvency requirements or other provisions of applicable law. If
the Corporation believes that on any Retraction Date it would not be permitted
by any of such provisions to redeem the Retracted Shares tendered for redemption
on such date, and provided that neither JAG nor JAG Holdco shall have exercised
the Retraction Call Right with respect to the Retracted Shares, the Corporation
shall only be obligated to redeem Retracted Shares specified by a holder in a
Retraction Request to the extent of the maximum number that may be so redeemed
(rounded down to a whole number of shares) as would not be contrary to such
provisions and shall notify the holder at least two Business Days prior to the
Retraction Date as to the number of Retracted Shares which will not be redeemed
by the Corporation. In any case in which the redemption by the Corporation of
Retracted Shares would be contrary to liquidity or solvency requirements or
other provisions of applicable law, the Corporation shall redeem Retracted
Shares in accordance with Section 6.2 of these share provisions on a pro rata
basis and shall issue to each holder of Retracted Shares a new certificate, at
the expense of the Corporation, representing the Retracted Shares not redeemed
by the Corporation pursuant to Section 6.2 hereof. Provided that the Retraction
Request is not revoked by the holder in the manner specified in Section 6.6
hereof, the holder of any such Retracted Shares not redeemed by the Corporation
pursuant to Section 6.2 hereof as a result of liquidity or solvency requirements
or applicable law shall be deemed by giving the Retraction Request to require
JAG or JAG Holdco, as the case may be, to purchase such Retracted Shares from
such holder on the Retraction Date or as soon as practicable thereafter on
payment by JAG or JAG Holdco, as the case may be, to such holder of the Purchase
Price for each such Retracted Share, all as more specifically provided in the
Voting and Exchange Trust Agreement, and JAG shall make such purchase.

 

--------------------------------------------------------------------------------

 
 
- 46 -
 
20.6                      A holder of Retracted Shares may, by notice in writing
given by the holder to the Corporation before the close of business on the
Business Day immediately preceding the Retraction Date, withdraw its Retraction
Request in which event such Retraction Request shall be null and void and, for
greater certainty, the revocable offer constituted by the Retraction Request to
sell the Retracted Shares to JAG or JAG Holdco, as the case may be, shall be
deemed to have been revoked.
 
ARTICLE XXI
REDEMPTION OF EXCHANGEABLE SHARES BY THE CORPORATION
 
21.1                      Subject to applicable law, and if neither JAG or JAG
Holdco exercises the Redemption Call Right (which, if exercised, shall be
binding on the holders of Exchangeable Shares), the Corporation shall on the
Automatic Redemption Date redeem the whole of the then outstanding Exchangeable
Shares for an amount equal to the Exchangeable Share Price applicable on the
last Business Day prior to the Automatic Redemption Date (the "Redemption
Price") which, as set forth in Section 7.3 hereof, shall be fully paid and
satisfied by the delivery by or on behalf of the Corporation of the Exchangeable
Share Consideration representing the total Redemption Price. In connection with
payment of the Exchangeable Share Consideration representing the Redemption
Price, the Corporation shall be entitled to liquidate some of the JAG Common
Stock which would otherwise be deliverable as Exchangeable Share Consideration
to the particular holder of Exchangeable Shares in order to fund any statutory
withholding tax obligation.
 
21.2                      In any case of a redemption of Exchangeable Shares
under this Article 7, the Corporation, or the Transfer Agent on behalf of the
Corporation, shall, at least 45 days before an Automatic Redemption Date or
before a possible Automatic Redemption Date which may result from a failure of
the holders of Exchangeable Shares to take necessary action as described in
clause (d) of the definition of Automatic Redemption Date send or cause to be
sent to each holder of Exchangeable Shares a notice in writing of the redemption
or possible redemption by the Corporation or the purchase by JAG or JAG Holdco
under the Redemption Call Right, as the case may be, of the Exchangeable Shares
held by such holder. Such notice shall set out the Redemption Price or the
Redemption Call Purchase Price, as the case may be, the Automatic Redemption
Date and, if applicable, particulars of the Redemption Call Right. In the case
of any notice given in connection with a possible Automatic Redemption Date,
such notice will be given contingently and will be withdrawn if the contingency
does not occur.

 

--------------------------------------------------------------------------------

 
 
- 47 -
 
21.3                      On or after the Automatic Redemption Date, and subject
to the exercise by JAG or JAG Holdco of the Redemption Call Right, the
Corporation shall cause to be delivered to the holders of the Exchangeable
Shares to be redeemed the Exchangeable Share Consideration representing the
Redemption Price for each such Exchangeable Share upon presentation and
surrender at any office of the Transfer Agent as may be specified by the
Corporation in such notice of the certificates representing such Exchangeable
Shares, together with such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under applicable law and the by-laws of
the Corporation and such additional documents and instruments as the Transfer
Agent may reasonably require. Payment of the total Redemption Price for such
Exchangeable Shares shall be made by delivery to each holder, at the address of
the holder recorded in the securities register or at any office of the Transfer
Agent as may be specified by the Corporation in such notice, on behalf of the
Corporation, of the Exchangeable Share Consideration representing the total
Redemption Price. On and after the Automatic Redemption Date, the holders of the
Exchangeable Shares called for redemption shall cease to be holders of such
Exchangeable Shares and shall not be entitled to exercise any of the rights of
holders in respect thereof, other than the right to receive their proportionate
part of the Exchangeable Share Consideration representing the total Redemption
Price, unless payment of the Exchangeable Share Consideration representing the
total Redemption Price for such Exchangeable Shares shall not be made upon
presentation and surrender of certificates in accordance with the foregoing
provisions, in which case the rights of the holders shall remain unaffected
until the Exchangeable Share Consideration representing the total Redemption
Price has been paid in the manner hereinbefore provided. The Corporation shall
have the right at any time after the sending of notice of its intention to
redeem the Exchangeable Shares as aforesaid to deposit or cause to be deposited
the Exchangeable Share Consideration with respect to the Exchangeable Shares so
called for redemption, or of such of the said Exchangeable Shares represented by
certificates that have not at the date of such deposit been surrendered by the
holders thereof in connection with such redemption, in a custodial account or
for safe keeping, in the case of non-cash items, with any chartered bank or
trust company in Canada named in such notice. Upon the later of such deposit
being made and the Automatic Redemption Date, the Exchangeable Shares in respect
whereof such deposit shall have been made shall be redeemed and the rights of
the holders thereof after such deposit or Automatic Redemption Date, as the case
may be, shall be limited to receiving their proportionate part of the
Exchangeable Share Consideration representing the total Redemption Price for
such Exchangeable Shares so deposited, against presentation and surrender of the
said certificates held by them, respectively, in accordance with the foregoing
provisions. Upon such payment or deposit of such Exchangeable Share
Consideration, the holders of the Exchangeable Shares shall thereafter be
considered and deemed for all purposes to be holders of the JAG Common Stock
delivered to them. Notwithstanding the foregoing, until such payment or deposit
of such Exchangeable Share Consideration is made, the holder shall be deemed to
still be a holder of Exchangeable Shares for purposes of all voting rights with
respect thereto under the Voting and Exchange Trust Agreement.
 
21.4                      If JAG or JAG Holdco exercises the Redemption Call
Right, each holder of Exchangeable Shares shall be obligated to sell all the
Exchangeable Shares held by such holder to JAG or JAG Holdco, as the case may
be, on the Automatic Redemption Date against payment to such holder by JAG of
the Exchangeable Share Consideration representing the Redemption Call Purchase
Price for each such share.

 

--------------------------------------------------------------------------------

 
 
- 48 -
 
ARTICLE XXII
EXCHANGE PUT RIGHT
 
22.1                      Upon and subject to the terms and conditions contained
in these share provisions and the Voting and Exchange Trust Agreement:
 
 
(a)
a holder of Exchangeable Shares shall have the right (the "Exchange Put Right")
at any time to require JAG to purchase all or any part of the Exchangeable
Shares of the holder, provided that, upon the exercise of such right, JAG may,
at its option, cause JAG Holdco to purchase such shares; and

 
 
(b)
upon the exercise by the holder of the Exchange Put Right the holder shall be
required to sell to JAG or JAG Holdco, as the case may be, and JAG shall be
required to purchase, or cause JAG Holdco to purchase, from the holder, that
number of Exchangeable Shares in respect of which the Exchange Put Right is
exercised, in consideration of the payment by JAG or JAG Holdco, as the case may
be, of the Exchangeable Share Price applicable thereto (which shall be the
Exchangeable Share Price applicable on the last Business Day prior to receipt of
notice required under Section 8.2 hereof) and delivery by or on behalf of JAG or
JAG Holdco, as the case may be, of the Exchangeable Share Consideration
representing the total applicable Exchangeable Share Price. In connection with
payment of the Exchangeable Share Consideration, the Corporation shall be
entitled to liquidate some of the JAG Common Stock which would otherwise be
deliverable to the particular holder of Exchangeable Shares in order to fund any
statutory withholding tax obligation.

 
 

--------------------------------------------------------------------------------

 
 
- 49 -
 
22.2                      The Exchange Put Right provided in Section 8.1 hereof
and in Article 5 of the Voting and Exchange Trust Agreement may be exercised at
any time by notice in writing given by the holder to and received by the Trustee
(the date of such receipt, the "Exchange Put Date") and accompanied by
presentation and surrender of the certificates representing such Exchangeable
Shares, together with such documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the Act and the by-laws of the
Corporation and such additional documents and instruments as the Trustee may
reasonably require, at the principal transfer offices in Toronto, Ontario of the
Trustee, or at such other office or offices of the Trustee or of other persons
designated by the Trustee for that purpose as may from time to time be
maintained by the Trustee for that purpose. Such notice may be (i) in the form
of the panel, if any, on the certificates representing Exchangeable Shares, (ii)
in the form of the notice and election contained in any letter of transmittal
distributed or made available by the Corporation for that purpose, or (iii) in
other form satisfactory to the Trustee (or such other persons aforesaid), shall
stipulate the number of Exchangeable Shares in respect of which the right is
exercised (which may not exceed the number of shares represented by certificates
surrendered to the Trustee), shall be irrevocable unless the exchange is not
completed in accordance herewith and with the Voting and Exchange Trust
Agreement and shall constitute the holder's authorization to the Trustee (and
such other persons aforesaid) to effect the exchange on behalf of the holder.
 
22.3                      The completion of the sale and purchase referred to in
Section 8.1 hereof shall be required to occur, and JAG shall be required to take
all actions on its part necessary to permit it to occur, not later than the
close of business on the third Business Day following the Exchange Put Date.
 
22.4                      The surrender by the holder of Exchangeable Shares
under Section 8.2 hereof shall constitute the representation, warranty and
covenant of the holder that the Exchangeable Shares so surrendered are sold free
and clear of any lien, encumbrance, security interest or adverse claim or
interest.
 
22.5                      If a part only of the Exchangeable Shares represented
by any certificate are to be sold and purchased pursuant to the exercise of the
Exchange Put Right, a new certificate for the balance of such Exchangeable
Shares shall be issued to the holder at the expense of the Corporation.
 
22.6                      Upon receipt by the Trustee of the notice,
certificates and other documents or instruments required by Section 8.2, the
Trustee shall deliver or cause to be delivered, on behalf of JAG or JAG Holdco,
as the case may be, and subject to receipt by the Trustee from JAG or JAG
Holdco, as the case may be, of the applicable Exchangeable Share Consideration,
to the relevant holder at the address of the holder specified in the notice or
by holding for pick-up by the holder at any office of the Trustee (or other
persons aforesaid) maintained for that purpose, the Exchangeable Share
Consideration representing the total applicable Exchangeable Share Price, within
the time stipulated in Section 8.3 hereof. Delivery by JAG or JAG Holdco, as the
case may be, to the Trustee of such Exchangeable Share Consideration shall be
deemed to be payment of and shall satisfy and discharge all liability for the
total applicable Exchangeable Share Price, except as to any cheque included
therein which is not paid on due presentation.

 

--------------------------------------------------------------------------------

 
 
- 50 -
 
22.7                      On and after the close of business on the Exchange Put
Date, the holder of the Exchangeable Shares in respect of which the Exchange Put
Right is exercised shall not be entitled to exercise any of the rights of a
holder in respect thereof, other than the right to receive the total applicable
Exchangeable Share Price, unless upon presentation and surrender of certificates
in accordance with the foregoing provisions, payment of the Exchangeable Share
Consideration shall not be made, in which case the rights of such holder shall
remain unaffected until such payment has been made. On and after the close of
business on the Exchange Put Date provided that presentation and surrender of
certificates and payment of the Exchangeable Share Consideration has been made
in accordance with the foregoing provisions, the holder of the Exchangeable
Shares so purchased by JAG or JAG Holdco, as the case may be, shall thereafter
be considered and deemed for all purposes to be a holder of the JAG Common Stock
delivered to it. Notwithstanding the foregoing, until payment of the
Exchangeable Share Consideration to the holder, the holder shall be deemed to
still be a holder of Exchangeable Shares for purposes of all voting rights with
respect thereto under the Voting and Exchange Trust Agreement.
 
ARTICLE XXIII
VOTING RIGHTS
 
23.1                      Except as required by applicable law and the
provisions hereof, the holders of the Exchangeable Shares shall not be entitled
as such to receive notice of or to attend any meeting of the shareholders of the
Corporation or to vote at any such meeting.
 
ARTICLE XXIV
AMENDMENT AND APPROVAL
 
24.1                      The rights, privileges, restrictions and conditions
attaching to the Exchangeable Shares may be added to, changed or removed but,
except as hereinafter provided, only with the approval of the holders of the
Exchangeable Shares given as hereinafter specified.
 
24.2                      Any approval given by the holders of the Exchangeable
Shares to add to, change or remove any right, privilege, restriction or
condition attaching to the Exchangeable Shares or any other matter requiring the
approval or consent of the holders of the Exchangeable Shares shall be deemed to
have been sufficiently given if it shall have been given in accordance with
applicable law subject to a minimum requirement that such approval be evidenced
by resolution passed by not less than 66 2/3% of the votes cast on such
resolution by persons represented in person or by proxy at a meeting of holders
of Exchangeable Shares (excluding Exchangeable Shares beneficially owned by JAG
or its Subsidiaries) duly called and held at which the holders of at least 20%
of the outstanding Exchangeable Shares at that time are present or represented
by proxy. If at any such meeting the holders of at least 20% of the outstanding
Exchangeable Shares at that time are not present or represented by proxy within
one-half hour after the time appointed for such meeting, then the meeting shall
be adjourned to such date not less than 10 days thereafter and to such time and
place as may be designated by the Chairman of such meeting. At such adjourned
meeting, the holders of Exchangeable Shares present or represented by proxy
thereat may transact the business for which the meeting was originally called
and a resolution passed thereat by the affirmative vote of not less than 66 2/3%
of the votes cast on such resolution by persons represented in person or by
proxy at such meeting (excluding Exchangeable Shares beneficially owned by JAG
or its Subsidiaries) shall constitute the approval or consent of the holders of
the Exchangeable Shares. For the purposes of this Section, any spoiled votes,
illegible votes, defective votes and abstinences shall be deemed to be votes not
cast.

 

--------------------------------------------------------------------------------

 
 
- 51 -
 
ARTICLE XXV
RECIPROCAL CHANGES, ETC. IN RESPECT OF JAG COMMON STOCK
 

25.1
(a) 
Each holder of an Exchangeable Share acknowledges that the Support Agreement
provides, in part, that JAG will not:

 
 
(i)
issue or distribute shares of JAG Common Stock (or securities exchangeable for
or convertible into or carrying rights to acquire shares of JAG Common Stock) to
the holders of all or substantially all of the then outstanding shares of JAG
Common Stock by way of stock dividend or other distribution; or

 
 
(ii)
issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding shares of JAG Common Stock entitling
them to subscribe for or to purchase shares of JAG Common Stock (or securities
exchangeable for or convertible into or carrying rights to acquire shares of JAG
Common Stock); or

 
 
(iii)
issue or distribute to the holders of all or substantially all of the then
outstanding shares of JAG Common Stock (A) shares or securities of JAG of any
class other than JAG Common Stock (other than shares convertible into or
exchangeable for or carrying rights to acquire shares of JAG Common Stock), (B)
rights, options or warrants other than those referred to in subsection 11.1 (a)
(ii) above, (C) evidences of indebtedness of JAG or (D) assets of JAG;

 
unless
 
 
(iv)
one or both of JAG and the Corporation is permitted under applicable law to
issue or distribute the economic equivalent on a per share basis of such rights,
options, warrants, securities, shares, evidences of indebtedness or other assets
to the holders of the Exchangeable Shares; and

 
 
(v)
one or both of JAG and the Corporation shall issue or distribute the economic
equivalent on a per share basis of such rights, options, warrants, securities,
shares, evidences of indebtedness or other assets simultaneously to the holders
of the Exchangeable Shares.

 
 
(b)
Each holder of an Exchangeable Share acknowledges that the Support Agreement
further provides, in part, that JAG will not:

 
 
(i)
subdivide, redivide or change the then outstanding shares of JAG Common Stock
into a greater number of shares of JAG Common Stock; or

 
 

--------------------------------------------------------------------------------

 
 
- 52 -
 
 
(ii)
reduce, combine or consolidate or change the then outstanding shares of JAG
Common Stock into a lesser number of shares of JAG Common Stock; or

 
 
(iii)
reclassify or otherwise change the shares of JAG Common Stock or effect an
amalgamation, merger, reorganization or other transaction involving or affecting
the shares of JAG Common Stock;

 
unless
 
 
(iv)
the Corporation is permitted under applicable law to simultaneously make the
same or an economically equivalent change to, or in the rights of  the holders
of, the Exchangeable Shares; and

 
 
(v)
the same or an economically equivalent change is simultaneously made to, or in
the rights of the holders of, the Exchangeable Shares.

 
The Support Agreement further provides, in part, that, with the exception of
certain ministerial amendments, the aforesaid provisions of the Support
Agreement shall not be changed without the approval of the holders of the
Exchangeable Shares given in accordance with Article 10 of these share
provisions.
 
ARTICLE XXVI
ACTIONS BY THE CORPORATION UNDER SUPPORT AGREEMENT
 
26.1                      The Corporation will take all such actions and do all
such things as shall be necessary or advisable to perform and comply with and to
ensure performance and compliance by JAG with all provisions of the Support
Agreement, the Voting Trust and Exchange Agreement and JAG's Certificate of
Incorporation applicable to the Corporation and JAG, respectively, in accordance
with the terms thereof including, without limitation, taking all such actions
and doing all such things as shall be necessary or advisable to enforce to the
fullest extent possible for the direct benefit of the Corporation all rights and
benefits in favour of the Corporation under or pursuant thereto.
 
26.2                      The Corporation shall not propose, agree to or
otherwise give effect to any amendment to, or waiver or forgiveness of its
rights or obligations under, the Support Agreement, the Voting Trust and
Exchange Agreement or JAG's Certificate of Incorporation without the approval of
the holders of the Exchangeable Shares given in accordance with Section 10.2
hereof other than such amendments, waivers and/or forgiveness as may be
necessary or advisable for the purpose of:
 
 
(a)
adding to the covenants of the other party or parties to such agreement for the
protection of the Corporation or the holders of Exchangeable Shares; or

 
 
(b)
making such provisions or modifications not inconsistent with such agreement or
certificate as may be necessary or desirable with respect to matters or
questions arising thereunder which, in the opinion of the Board of Directors, it
may be expedient to make, provided that the Board of Directors shall be of the
opinion, after consultation with counsel, that such provisions and modifications
will not be prejudicial to the interests of the holders of the Exchangeable
Shares; or

 
 

--------------------------------------------------------------------------------

 
 
- 53 -
 
 
(c)
making such changes in or corrections to such agreement or certificate which, on
the advice of counsel to the Corporation, are required for the purpose of curing
or correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error contained therein, provided that the Board
of Directors shall be of the opinion, after consultation with counsel, that such
changes or corrections will not be prejudicial to the interests of the holders
of the Exchangeable Shares.

 
ARTICLE XXVII
LEGEND
 
27.1                      The certificates evidencing the Exchangeable Shares
shall contain or have affixed thereto a legend, in form and on terms approved by
the Board of Directors, with respect to the Support Agreement, the provisions of
the Articles of the Corporation relating to the Liquidation Call Right, the
Retraction Call Right and the Redemption Call Right, and the Voting and Exchange
Trust Agreement (including the provisions with respect to the voting rights and
exchange provisions thereunder).
 
ARTICLE XXVIII
MISCELLANEOUS
 
28.1                      Any notice, request or other communication to be given
to the Corporation by a holder of Exchangeable Shares shall be in writing and
shall be valid and effective if given by mail (postage prepaid) or by telecopy
or by delivery to the registered office of the Corporation and addressed to the
attention of the President. Any such notice, request or other communication, if
given by mail, telecopy or delivery, shall only be deemed to have been given and
received upon actual receipt thereof by the Corporation.
 
28.2                      Any presentation and surrender by a holder of
Exchangeable Shares to the Corporation or the Transfer Agent of certificates
representing Exchangeable Shares in connection with the liquidation, dissolution
or winding-up of the Corporation or the retraction, redemption or exchange of
Exchangeable Shares shall be made by registered mail (postage prepaid) or by
delivery to such office of the Transfer Agent as may be specified by the
Corporation, addressed to the attention of the President of the Corporation. Any
such presentation and surrender of certificates shall only be deemed to have
been made and to be effective upon actual receipt thereof by the Transfer Agent,
and the method of any such presentation and surrender of certificates shall be
at the sole risk of the holder.
 
28.3                      Any notice, request or other communication to be given
to a holder of Exchangeable Shares by or on behalf of the Corporation shall be
in writing and shall be valid and effective if given by mail (postage prepaid)
or by delivery to the address of the holder recorded in the securities register
of the Corporation or, in the event of the address of any such holder not being
so recorded, then at the last address of such holder known to the Corporation.
Any such notice, request or other communication, if given by mail, shall be
deemed to have been given and received on the fifth Business Day following the
date of mailing and, if given by delivery, shall be deemed to have been given
and received on the date of delivery. Accidental failure or omission to give any
notice, request or other communication to one or more holders of Exchangeable
Shares shall not invalidate or otherwise alter or affect any action or
proceeding to be or intended to be taken by the Corporation.

 

--------------------------------------------------------------------------------

 
 
- 54 -
 
28.4                      For greater certainty, the Corporation shall not be
required for any purpose under these share provisions to recognize or take
account of persons who are not so recorded in such securities register.
 
28.5                      All Exchangeable Shares acquired by the Corporation
upon the redemption or retraction thereof shall be cancelled.
 
28.6                      For greater certainty, any payments to the holders of
Exchangeable Shares shall be net of applicable taxes, if any, and the payor
shall not be obliged to gross up or increase the amount of such payment which
would otherwise be made to take into account such taxes. Any such taxes which
have been withheld or deducted by the payor thereof shall be remitted to the
applicable tax authority within the time required for such remittance.
 
 

--------------------------------------------------------------------------------

 

SCHEDULE "A"
RETRACTION REQUEST
 
To:                        CardioGenics ExchangeCo Inc. (the "Corporation")
 
And To:                JAG Media Holdings, Inc. ("JAG")
 
And To:                CardioGenics CallCo Inc. ("JAG Holdco")
 
This request is given pursuant to Article 6 of the provisions (the "Share
Provisions") attaching to the Exchangeable Shares of the Corporation and all
capitalized words and expressions used in this request which are defined in the
Share Provisions have the meaning attributed to such words and expressions in
such Share Provisions.
 
The undersigned hereby notifies the Corporation that, subject to the Retraction
Call Right referred to below, the undersigned requests the Corporation to redeem
in accordance with Article 6 of the Share Provisions:
 
 
[__]:
all share(s) represented by the accompanying certificate(s); or

 
 
[__]:
__________ share(s) only.

 
The undersigned hereby notifies the Corporation that the Retraction Date shall
be _____________________.
 
NOTE:
The Retraction Date must be a Business Day and must not be less than five
Business Days nor more than 10 Business Days after the date upon which this
notice and the accompanying shares are received at any office of the Transfer
Agent as may be specified in this Retraction Request or as may be specified by
the Corporation by notice to the holders of the Exchangeable Shares. In the
event that no such Business Day is correctly specified above, the Retraction
Date shall be deemed to be the tenth Business Day after the date on which this
request is received by the Corporation.

 
The undersigned acknowledges the Retraction Call Right of JAG and JAG Holdco (as
defined in the Share Provisions) to purchase all but not less than all the
Retracted Shares from the undersigned and that this request shall be deemed to
be a revocable offer by the undersigned to sell the Retracted Shares to JAG or
JAG Holdco, as the case may be, in accordance with the Retraction Call Right on
the Retraction Date for the Retraction Price and on the other terms and
conditions set out in Section 6.3 of the Share Provisions. If neither JAG or JAG
Holdco, as the case may be, determines to exercise the Retraction Call Right,
the Corporation will notify the undersigned of such fact as soon as possible.
This retraction request, and offer to sell the Retracted Shares to JAG or JAG
Holdco, as the case may be, may be revoked and withdrawn by the undersigned by
notice in writing given to the Corporation at any time before the close of
business on the Business Date immediately preceding the Retraction Date.

 

--------------------------------------------------------------------------------

 
 
- 2 -
 
The undersigned acknowledges that if, as a result of liquidity or solvency
provisions of applicable law, the Corporation is unable to redeem all Retracted
Shares, the undersigned will be deemed to have exercised the Exchange Right (as
defined in the Voting and Exchange Trust Agreement) so as to require JAG to
purchase, or cause JAG Holdco to purchase, the unredeemed Retracted Shares.
 
The undersigned hereby represents and warrants to the Corporation and JAG that
the undersigned has good title to, and owns, the share(s) represented by the
accompanying certificate free and clear of all liens, claims, encumbrances,
security interests and adverse claims or interests.
 

         
(Date)
 
(Signature of Shareholder)
 
(Guarantee of Signature)



 
[__]
Please check box if the legal or beneficial owner of the Retracted Shares is a
non-resident of Canada.

 
 
[__]
Please check box if the securities and any cheque(s) or other non-cash assets
resulting from the retraction of the Retracted Shares are to be held for pick-up
by the shareholder at the principal transfer offices of Equity Transfer & Trust
Company (the "Transfer Agent") in Toronto, Ontario, failing which the securities
and any cheque(s) or other non-cash assets will be delivered to the shareholder
in accordance with the share provisions.

 
NOTE:
This panel must be completed and the accompanying share certificate(s), together
with such additional documents as the Transfer Agent may require, must be
deposited with the Transfer Agent at its principal transfer offices in Toronto,
Ontario. The securities and any cheque(s) or other non-cash assets resulting
from the retraction or purchase of the Retracted Shares will be issued and
registered in, and made payable to, or transferred into, respectively, the name
of the shareholder as it appears on the register of the Corporation and the
securities, cheque(s) and other non-cash assets resulting from such retraction
or purchase will be delivered to the shareholder in accordance with the Share
Provisions.

 

     
Name of Person in Whose Name Securities
 
Date
or Cheque(s) or Other Non-cash Assets Are
   
To Be Registered, Issued or Delivered
   
(please print)
         
Street Address or P.O. Box
 
Signature of Shareholder
     
City, Province
 
Signature Guaranteed by


 

--------------------------------------------------------------------------------

 
 
- 3 -
 
NOTE:
If this retraction request is for less than all of the share(s) represented by
the accompanying certificate, a certificate representing the remaining shares of
the Corporation will be issued and registered in the name of the shareholder as
it appears on the register of the Corporation or its lawful transferee.

 
 

--------------------------------------------------------------------------------

 
 
- 4 -
 
EXHIBIT B


RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITIONS


WITH RESPECT TO


JAG SPECIAL VOTING STOCK


 

--------------------------------------------------------------------------------

 
 
- 5 -
 
The designation of the Series 1 Preferred Stock including the powers,
preferences, rights, qualifications, limitations and restrictions are as
follows:


1. INITIAL SERIES OF PREFERRED STOCK. The Corporation’s initial series of
preferred stock shall be designated as “Series 1 Preferred Stock” and the
initial number of shares constituting such series shall be one (1).


2. DIVIDENDS. Neither the holder nor, if different, the owner of the Series 1
Preferred Stock shall be entitled to receive dividends in its capacity as holder
or owner thereof.


3. VOTING RIGHTS. Subject to paragraph 7 hereof, the holder of record of the
Series 1 Preferred Stock shall be entitled to all of the voting rights,
including the right to vote in person or by proxy, of the Series 1 Preferred
Stock on any matters, questions, proposals or propositions whatsoever that may
properly come before the shareholders of the Corporation at a meeting of the
shareholders or in connection with a consent of the shareholders.


4. LIQUIDATION PREFERENCE. Upon any voluntary or involuntary liquidation,
dissolution or winding-up of the Corporation, the holder of the Series 1
Preferred Stock shall be entitled to receive out of the assets of the
Corporation available for distribution to the shareholders, an amount equal to
$0.01 before any distribution is made on the common stock of the Corporation or
any other stock ranking junior to the Series 1 Preferred Stock as to
distribution of assets upon liquidation, dissolution or winding-up.


5. RANKING. The Series 1 Preferred Stock shall, with respect to rights on
liquidation, winding up and dissolution, rank (i) senior to all classes of
common stock of the Corporation and (ii) junior to any other class or series of
capital stock of the Corporation.


6. REDEMPTION. The Series 1 Preferred Stock shall not be subject to redemption,
except that at such time as no exchangeable shares (“Exchangeable Shares”) of
CardioGenics Exchangeco Inc. (other than Exchangeable Shares owned by the
Corporation and its affiliates) shall be outstanding, and no shares of stock,
debt, options or other agreements which could give rise to the issuance of any
Exchangeable Shares to any person (other than the Corporation and its
affiliates) shall exist, the Series 1 Preferred Stock shall automatically be
redeemed and canceled, for an amount equal to $0.01 per share due and payable
upon such redemption. Upon any such redemption or other purchase or acquisition
of the Series 1 Preferred Stock by the Corporation, the Series 1 Preferred Stock
shall be deemed retired and may not be reissued.
 
7. OTHER PROVISIONS. Pursuant to the terms of the certain Voting and Exchange
Trust Agreement dated July 6, 2009 by and among the Corporation, CardioGenics
Exchangeco Inc. and WeirFoulds LLP, as such agreement may be amended, modified
or supplemented from time to time (the “Trust Agreement”):

 

--------------------------------------------------------------------------------

 
 
- 6 -
 
(a) during the term of the Trust Agreement, the Corporation may not, without the
consent of the holders of the Exchangeable Shares (as defined in the Trust
Agreement), issue any shares of its Series I Preferred Stock in addition to the
one (1) share of Series 1 Preferred Stock issued to the trustee pursuant to the
Trust Agreement;
 
(b) the Series 1 Preferred Stock entitles the holder of record to a number of
votes at meetings of holders of common shares of the Corporation equal to the
number of Exchangeable Shares outstanding from time to time (other than the
Exchangeable Shares held by the Corporation and its affiliates);
 
(c) the Trustee (as defined in the Trust Agreement) shall exercise the votes
held by the Series 1 Preferred Stock pursuant to and in accordance with the
Trust Agreement;
 
(d) the voting rights attached to the Series 1 Preferred Stock shall terminate
pursuant to and in accordance with the Trust Agreement; and
 
(e) the powers, designations, preferences and relative, participating, optional
and other special rights, and the qualifications, limitations and restrictions
of such Series 1 Preferred Stock shall be otherwise provided in the Trust
Agreement.

 

--------------------------------------------------------------------------------

 